'



                                                                                                              H
                                                                                                              -                         T..r W?e- J
                                                                                                                                                  în;X .$TA-
                                                                                                                                                           .IW s q'î'
                                                                                                                                                                    5Te
                                                                                                                                                                      ./cl.CosyVT
                                                                :
                                                                d
                                                                                                              .'
                                                                                                               pr-l
                                                                                                                  T.1e t/t
                                                                                                                         /p
                                                                                                                          .
                                                                                                                          u-#e.z.
                                                                                                                                r)v
                                                                                                                                  %y#pI
                                                                                                                                      .
                                                                                                                                      c'.
                                                                                                                                        y gl-l/; /
                                                                                                                                                 >i'
                                                                                                                                                   po
                                                                                                                                                         ,
                                                                I                                                                                        '
              -                                                 j                                                                                                  '

..N- - --                    i
             U--.- --. ..----k.
                              -''---.-. -. --..- ----j.= g=-y.
                                                             =.==.
                                                                 ..-g-.w.,- .-- . . .t.- -- .- . .                                                                                                                                                                                                                       .
                             îrnr.lâtl-                 'J
                                                         Qkz'
                                                            -
                                                            J-Mj
                                                               '-1
                                                                 -ût U'1/1.
                                                                          /.
                                                                           ,
                                                                           0.
                                                                            '.
                                                                             )- 6-  'v.
                                                                                      )'
                                                                                  r fC'?/
                                                                                       -
                                                                                  w #>--   J-cJ.P-:   ''                                                                                   -
                                                                                                                                                                                                   '
                                                                                                                                                                                                                                .-               .-             -



        -                                          ' jl     ,vr
                                                              -w.
                                                              4 .t
                                                                 J.
                                                                  4g.x.auy .?.-..--
                                                                        .
                                                                                  g.;
                                                                                    ly ,- .p-kyai
                                                                                               yv. ,   ,
                                                                                                   sovncz.as
                                                                                                                                                                                                                                                                    .             ....- ...               .
                                                                                                                                                                                                                                                                                                                                    ,

                          ' N'                              .)                                                             .                yy
                                                                                                                                                         ., j
                                                                                                                                                                            j; .                           ,                            , 't                                      . ,
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                        '   1 )
                                                                                                                                                                                                                                                                                            . . y q.
                                                                                                                                                                                                                                                                                                   g                   ssscos.
             '
             .       ..           .        .           .-    j-..-.                - .. ..v..- .m - -                               .            ..           -             .     ,
                                                                                                                                                                                         . . . .- - X -
                                                                                                                                                                                                                                L---.-- ....                                                        ' XXLr.XTRWF//NnP
                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                  .a.
                                                                                                                                                                                                                                                                                                                    a-'
                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                      '?VA'
                                                                                                                                                                                                                                                                                                                          -''''
                                                                                                                                                                                                                                                                                                                              -)
                                      '
                                                                                                                           ,.                                      . 3 .'                '.
                                                                                                                                                                                                                       ..g .
                                                                                                                                                                                                                             '                                                                  .
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                                          .                            .
                              '                        '        i; V ;'                                                .       1.       '                    ' ''%'' '                             '
                                                                                                                                                                                                                                                                L----.
                                                                                                                                                                                                                                                                                                '

    .
    -..-. ..                          .........-j-.
                                                  ---.-.                                   - .       - .           ..-.. .. ......-     - -               ..     ..  - - - - .- - .. .- - - .- - - - - - -.. - .. ..- - .                                                           .
                                                                                                                                                                                                                                                                                   ....-
                                                                                                                                                                                                                                                                                                --.--#;.y
                                                                                                                                                                                                                                                                                                        .- ----.'
                                                                                                                                                                                                                                                                                                                -''---...--

                                                                     /$/i' t
                                                                           =
                                                                           '
                                                                           r
                                                                           -? zr=
                                                                            J-k/
                                                                               -
                                                                               ./
                                                                                .
                                                                                /e
                                                                             .- --...
                                                                                    ,
                                                                                    :w
                                                                                     C /=
                                                                                     .-/
                                                                                       '
                                                                                       -
                                                                                       '7
                                                                                        .
                                                                                        /
                                                                                        ,C
                                                                                         '---
                                                                                         . .?.tsV
                                                                                                t/.
                                                                                                  z.
                                                                                                   ---..
                                                                                                       --.-                                                                                                    .
                                                                                                                                                                                                               .
                                                                                                                                                                                                                   u.-. .-
                                                                                                                                                                                                                                        '

                                                                                                                                                                                                                                                 ---
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                 ''
                                                                                                                                                                                                                                                            - . . - .- -- .. . -                    9'
                                                                                                                                                                                                                                                                                                     Jg-
                                                                                                                                                                                                                                                                                                     x-- s ?-.-,.c.
                                                                                                                                                                                                                                                                                                                  (z                              .
                                                                                                                                                                                                                                                                                                                                                           '




                                                                 /-/t
                                                                    e.-
                                                                      .Lamv.
                                                                           t
                                                                           -/k
                                                                             - (p-t4s. r-.-.
                                                                                           -                                                                                                                       .                                                                                                                         -
    '
        ,-
         .- - .....----   - -             k'
                                           è''
                                             ;
                                    ' '- '- - ' - '- ,
                     - .- . -- . . .. - -- -- - -   . . .-
                                                                                           = ''' -- '' --
                                                                                                     . . ..       ..   1
                                                                                                                       ,
                                                                                                                       )
                                                                                                                       '
                                                                                                                       -ef
                                                                                                                       . .
                                                                                                                         ,--
                                                                                                                           ,*
                                                                                                                            -'
                                                                                                                             .-/'--
                                                                                                                             -    ,u
                                                                                                                                   '
                                                                                                                                   z----
                                                                                                                                       ..-..-..
                                                                                                                                              --
                                                                                                                                               .                                                                                     ..
                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                      t. -
                                                                                                                                                                                                                                                      .  '              -
                                                                                                                                                                                                                                                                             ''
                                                                                                                                                                                                                                                                             - ..   -z       , ,
                                                                                                                                                                                                                                                                                                -,  1 .-      - - .
                                                                                                                                                                                                                                                                                                                    - . ..- -            ..
                              z                    ,                          .
                                                                                                                                                                   '.
                                                                                                                                                                      .:.                              h
                                                                                                                                                                                                       '' .
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                               .                      .- -   . ..
                               r                                                                                                             ''                                            .                                                               q
                                  .




                 .
                                  ,

                                           .. .4
                                                                I l
                                                                  -eJym t2;$Tn-luz/-
                                                                             '
                                                                                   z
                                                                                   ypr/ .--f.
                                                                                       .
                                                                                            p
                                                                                            -.
                                                                                           .l
                                                                                             mj.-/n
                                                                                            :,
                                                                                                  .t,-.
                                                                                                      è
                                                                                                      -cc.
                                                                                                         -#é',l
                                                                                                         :''''!    * 'f
                                                                                                                   '  .                                   .. '.
                                                                                                                                                          y        N         '*'
                                                                                                                                                                                   s
                                                                                                                                                                                   .                           !    .
                                                                                                                                                                                                                            *
                                                                                                                                                                                                                                                 .t,'                                                             ' a.
                                                                                                                                                                                                                                                                                                                                                 ---
                                                                                   .                          js                                                                                                                                                              .




                          - -JlI-X--.Vb?u.
                                         '
                                         n
                                         -t/.
                                            )
                                            zbvt?
                                        V.3SU- e
                                                -l
                                                c
                                                t-
                                                  h
                                                  /
                                                   l
                                                   l
                                                   c
                                                    -
                                                    ï
                                                     f
                                                     x
                                                     /
                                                     x
                                                     -
                                                      le
                                                       -
                                                       -
                                                       f-
                                                        .
                                                         ht
                                                         <
                                                          s
                                                          '
                                                          -
                                                          u/
                                                            .
                                                            ?
                                                            .
                                                            .
                                                            e
                                                             -
                                                             e
                                                             s
                                                               c
                                                               -
                                                               l
                                                              -'
                                                               -
                                                                p
                                                                -
                                                                ,
                                                                -
                                                                 z
                                                                 .
                                                                  t
                                                                  a
                                                                  L-
                                                                   pt
                                                                    c
                                                                 avj.
                                                                       x
                                                                       vl
                                                                        l-1
                                                                          j
                                                                          -.
                                                                           !-
                                                                            4
                                                                            -,
                                                                             n  .
                                                                                -bo-
                                                                                   l
                                                                    ury-t,lpsf-y-aa.
                                                                                    ,
                                                                                    v-
                                                                                     r
                                                                                     A f,
                                                                                        u/
                                                                                         .
                                                                                         e-
                                                                                   b-w-vspr
                                                                                           y
                                                                                          -r
                                                                                            --                              .
                                                                                                                           ,,

                                                                                                                                                             - -
                                                                                                                                                                       ,
                                                                                                                                                                                                                                    ,
    -                                                           l
                                                                ,'
                                                                 ba$e
                                                                    'u-& r2
                                                                          .'en/-# spzy--yi'
                                                                              ...
                                                                                          vaA-Du
                                                                                               )tpi,ql
                                                                                                     zkung/
                                                                                                          .
                                                                                                          -txys-tc-cgsr
                                                                                                                      -anè                                   -         -                                                                                                .



                                                                u#e-y
                                                                I   -t.
                                                                      r-b-ezl
                                                                            '
                                                                            p
                                                                            a-cè-
                                                                                .lp
                                                                                  -n
                                                                                   -,
                                                                                   .

                                                                                    - -=j-rpj'u
                                                                                              -ct--h.z=y.
                                                                                                        :j
                                                                                                         .
                                                                                                         j
                                                                                                         ass,
                                                                                                            t)
                                                                                                             t.->-
                                                                                                                 yœ..-s-p.-
                                                                                                                          ys.--
                 '        .
                                                                !.  f
                                                                    knli-r-C
                                                                           -/%ur .' '                                                                                                  .-'
                                                                                                                                                                                         --.--g.                    u .             -
                                                                                                                                                                                                                                            .




                                      '
                                                                j
                                                                X= '*'
                                                                     *.                                                        q,. .                                       -:jfZV-e
                                                                                                                                                                             et.
                                                                                                                                                                                   ..
                                                                                                                                                                                  .-n..
                                                                                                                                                                                      (T,
                                                                                                                                                                                        c'y--
                                                                                                                                                                                           g/-.
                                                                                                                                                                                              JJ
                                                                                                                                                                                               -vgv
                                                                                                                                                                                                é. ,. , -          .                .

                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                         -y
                                          ..  (-
                                               %1-.KJ-Z.
                                                       n.-- .
                                                            '
                                                            e%:-1.r.
                                                                   J.
                                                                    l-v=;-<
                                                                          -J-&.'
                                                                               :-. e.
                                                                                    c.J-;.-,-t
                                                                                             ./=ô-:4 am. u..g-
                                                                                                             è ln
                                           ' lé s-xv -t- pr-<,.I'n é-a,-s-f '
                                                                            -
                                                                            :ïj ..4-2.--/rv/J's''t, k-.c
                                                                                                       'e-'9-.-
                                                                                                              .
                                                                                                               c-           ,. -
                                                                                                                              .
                                                                                                                                                 .
                                                                                                                                                     ,    . . -
                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                            .


                                             'pe-m.-
                                                   c- -.
                                                       rgke-,--
                                                              2-.--&J. 1-,e-/%>'
                                                                             .  -f.-#-dvi. -e-it
                                                                                               .sul.tn-zvaunLh-s
                                                                                                                           .


                                                                '                                                                                                                                                                                                                                                                        .

    .                                          -            -
                                                                i   #m.
                                                                    .
                                                                          .T ,.1)
                                                                      e -g-     g .
                                                                                  z.
                                                                                   ea'
                                                                                     y.fgsk;
                                                                                           ..ma'cazxs,, vozhgt
                                                                                            f,               -'
                                                                                                              ..
                                                                                                               ,Ju-a-!
                                                                                                                     .
                                                                                                                     ,'. - -        ,                                                              '                            .



                              . .
                                                               Z I-tJDk %mJ.
                                                                1sx e vct'<ey.
                                                                 p
                                                                 -x-
                                                                               ëke-b.
                                                                             -6-,
                                                                                4,, * -
                                                                                      f--v-/
                                                                                       .
                                                                                           '
                                                                                           Jnç .>'Y z-fzeee.
                                                                                                 .
                                                                                                     -                    -     ,
                                                                                                                                                                                       -



    -                                     . .

                                               : s-l
                                               '
                                              ''
                                                     .
                                                     o u un.nr-wos / -7-.dr--zrp'.-'
                                                                            . .-     A-., -p,
                                                                                            -
                                                                                            o,àt.   -.#-e-o.wze-xjjj.
                                                                                                                    ,.   /'
                                                                                                                          --                                                                   ,                                                                                                                                   ,wx




    -                                          I.:/yh--wxr'a.,.ks'.
                                                             1   '
                                                                  t
                                                                  -c p..r:.---'
                                                                             .-  %y--?/ 'y:-;...---T'- .$z,--%.-J.Ln-wl *-'         .                                        -                                                                    -



                                          ' ''  c.
                                                 zveQcA?'-
                                                     '    ##'
                                                            ,'.aa(tb&
                                                                    '
                                                                    .jix..te, Jpuc-c,,# nyy6re, .         ..-#-.
                                                                                                          .    m.
                                                                                                                e-d./,
                                                                                                                     -.
                                                                                                                      -/.
                                                                                                                        F
                                                                                                                        .-      .. -
                                                                                                                                                                   .


                                          ' ' 1 ..--..CVV....k.... --=.ee..-..-b.ve-g ?-I  -.
                                                                                            -/.tt
                                                                                                -qy
                                                                                                  t-w-4lî-lm-eùez-      /7-                                                                                             --
                                                                                                                                                                                                                       ..                   . .u.-                                                                                               ..


                 '
                                           .
                                             .t'
                                                bhe J-#P-JJPtœye- -sl/         vl-owjg'  vs-ve--.Js .   e-ccakt-   clkî                                                                                                         q
                                                                 1wV4'ev I g.+':Jke-'('<..:p1(/ qe$6e6Ve''J-W//eI,#z-
                                                                                                                    '
                                                                                                                    ywl
                                                                                                                      -per-.
                                                                                                                           JagtjY-6e'eMtaza.                                                                                        -



    -..-.                                      .
                                                                ,     y''?''
                                                                   --âb - -o f  z: L1$ w J
                                                                              j#&Jyy           '
                                                                                               X -J
                                                                                   s-y-a .gy o. sp y.                     m v l  X'pl/'
                                                                                                                                 '    r --&                                                                -                                .-   --
                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                              -




    - -' '                            .                         '
                                                                (
                                                                18-     dy
                                                                         t8t
                                                                           l-1                    j s.ysgy
                                                                                                         .,
                                                                                                          y ms                                       .
                                                                                                                                                                                       -                                                          .       - -               . . .


                                                                 .  5f,,Js'
                                                                          af
                                                                           -Je-feye/v msrevez
                                                                                            fp.-
                                                                                               e-
                                                                                                r gzea
                                                                                                 -   t-êvmayog
                                                                )
                                                                ;                                                                                                                      X/G-.
                                                                 (                                                                                           '
                                          Case 7:18-cv-00499-NKM-JCH Document 10 Filed 11/08/18 Page 1 of 7 Pageid#: 41
'
                                                                                                                                                                                                                    ' ...
                                                                                                                                                     .


                                                                                                          .                                                              .   *
                                                                                                                                                                                          .
                                                                  .
                                                                      .                                              ,                   k                   .                           ..




                                                                      -
                                                                                    ,
                                                                                                                                                                                                                                                                ( -)
                                           (                     /- ,x . .                                                                                                           g-,.
                                                                                                                                                                                        -o                                                                      '''
                           cW.--Jgj-.
                                    (!
                                     c           L j. ,0 ,gagosujj je $ g-jry           .
                                                                                          /wlk
                                                                                            ..
                                                                                                 .
                                                                                                     x
                                                                                                     - .,
                                                                                                        .w ..=               .
                                                                                                                                             .
                                                                                                                                             . -

                        qt ktk r /-YJ % e r -
                                       -                  wJ y-7S
                                                                tLX. A j.jpJ) ysymm am ssj                                                                                                                        ,,
                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                          .,    ,
                                                                                                                                                                                                                                                        -



                      V !n     ./(rmV'-->..rJ  -e,Y.-a14cTqfe zc+ G 'nIJnA-.C.-/Jn  '/è-.-aJ...
                                                                                              a..                                                                            ,
                                                                                                                                                                                 .                           .                                              .



                          ôq6 X/     '/&' s/  --d
                                                -18 .d- /.* //4- /.ç---6A&& rgT./f.-V/-r-fV-ö -                          '
                                                                                                                                                                         .


                      j
                      .-
                       s..
                         .
                         <A..# ê- ..
                                .-.ë.-=.)p/.fT*=,.pmp-.-j*. .y , vgvyje j)s.smj. jy ys.ym vgmy.
                                     k
                                                                                                                         -

                                                                                                                                                         .       .
                                                                                                                                                                     .
                                                                                                                                                                                     ,
                                                                                                                                                                                                             .,


                '

                       f
                       jaewp
                     - .'       as 'ubbz :-     ''JJ'ô.
                                                   .     tz
                                                         /'esu mer11= én5-..w%...J-8 -.--.-                      .


                         hzt'
                            l
                            n - /-1
                                  '
                                  ,
                                  .
                                  @.Ae-meA-t
                                           ks
                                            % - - -o'cêtI
                                                        .
                                                        v=' .&uta ,4r-d-
                     z
                     ':1
                       '
                       .
                       1
                       'J-
                         t
                         8
                         -. * :->    cG
                                      .'-r
                                      atb  --
                                            ç-.
                                            -c m
                                               ;x-(dNJ
                                                    s- x
                                                        J:.
                                                          ,-.
                                                            1.
                                                             J
                                                             -J-
                                                              ifi;eZ
                                                                   .
                                                                   f
                                                                   wle-fef c.-c-:y/.-
                                                                a/>.se#--h.A rax-my                                                      -




                     #.
                      dj  Y-XntTZJp'.:lblsee ols-
                       ;fj.    .
                                                e?
                                                 q r w-/ -% -o
                                                 cerw ek .- t     ber
                                                                 ev r/
                                                                     yï
                                                                      -t
                                                                       -pr4a.
                                                                        me  =t.-w  4.
                                                                                 -ey -y-
                                                                                     cz
                                                                                      .n-        .
                                                                                                                                 -                                                            - --




                                                            '
                           ,               -
                                                       e.
                                                            AcT'
                                                              -oy-
                                                                 l-t-œ.-v
                                                                        kL, Lpr-zu'                                                                                                                               '                                 '
        N*. ,                                                                                                        d                                                                                   '                                .
         ,f                                                     ' .                                                                  ..      .                                                 . . ..

    .

                      (
                      '
                      J2-%,   r  ,
                                 j
                                 c a-o g
                                       à TS ll-/
                                         ,          r
                                                    '6lueJ.-A-v#&et'//
                                                                     z--l.
                                                                         x/,à,         ,-
                     '
                     Imr t/-
                      t    u-ex
                              p tf .
                                   -4l tn k.   --l- zt' /J
                                                      f  ' Q'ca- -l.
                                                                   f'
                                                                    .-aJ
                                                                    ,  '-zAet'r       -                   .



                     .- y . ,-I-.c-n sere/a'..,-..ey-Gujl'J-r re-fze-p'#r-f: 'zes/'
                                                                                 ./..1e-                  -



                        Id8-%4-4ku.
                               -   I-
                                    W--& > -,
                                       .       f
                                               --W-l> r .    G&s.y.j
                                                                   ,
                                                                   ;,ssam ygp
                     è'uey-.
                         ..
                           J
                           -
                           A'5
                           - .e
                              ;#k
                               . &.
                                  :,
                                  ?rm
                                    ?J-zr
                                        ô
                                        t-œ p
                                            s
                                            . ,-
                                            qacFJ.-
                                                  T4z
                                                    ê.
                                                     f
                                                     .m lv
                                                       kl .er-xf
                                                         kœ     JJ
                                                               gp-
                                                                 f
                                                                 U.
                                                                  X
                                                                  = #-
                                                                     /
                                                                     .
                                                                     ?
                                                                     e-
                                                                      e
                                                                      '-leJjJ
                                                                      -     '
                                                                            .
                                                                            a
                                                                            :
                                                                            ejpLt
                                                                                jz
                                                                                u                                                                                                    ,-         d,
                     z-= J ' :, tz   -tt-zf1-
                                            J-
                                             N >pws.. -$.#'/uv/eJ,-
                                                                  J-r#u
                                                                      /+
                                                                       --'/?
                                                                           -
                                                                            -e%.se-
                    .
                    :w'..r.ew-  c-.tr%.y.-/:1tvpi Y//   -/
                                                         e
                                                         '=aJIl
                                                              n-.
                                                                1ay/-/J-a:-*,/ .                                                             .
                                                                                                                                                                 .




        ,'k, qt'
               -
               u-
                I
                --î
               r.
                î yl.,
                     .q
                      4&/
                        .eX-sz--su
                              .
                              & Lt
                                 pc l-vil
                                   .. %.
                                        -
                                        gc
                                         yu.
                                         - z.
                                            J
                                            .-+-.
                                            s   -u-
                                                  :(
                                                  . .
                                                    k'-
                                                   ..,..
                                                      zqr c-fm
                                                        .> ,
                                                              7
                                                              .s
                                                             ....
                      lezss
                          . A-vT
                                               ..


                                                         wsJ s . .,
                                                                      -        .- ..
                                                                                                                     w
                                                                                                                                     - -
                                                                                                                                     ,           ,                                                                          .
                                                                                                                                                                                                                                                    .


                                œg..-
                                    ep-F
                                       .m,â.m v ygyg
                        as-rp%v (eàer-Atl1..z7/- g ,gj-s,.
                                                         ,.                    u-                                                                                                                                                   - .
                                                                                                                             ,                               ,                                                                  ,
                     ?il.
                     -                                      a-v- e;y(
                                                                    s---                                                                                                                                          . .



          .                s                      er,u
                                                     -@ c$JJ.-g-,.zmx l-zlKctL./7
                                                        p
                                                        '
                                                            .- -                f ur :-.s'
                                                                                         d>                                                                                                                                                    ,-
        .. .
                           '

                                             wk- '7
                                                  -'
                                                   hwyst--scr,?-?. Ikecbt/:Jk,ems v
                                                                                  sr
                                                                                   y-
                                                                                    a..
                                                                                      rff
                                                                                        -
                                                                                        t/
                                                                                         -
                                                                                         wy   .                                                                  ,                   -


          ,.         .     -               Ca /
                                              --J-Z.5- e--s,zTr-> r,,.vfycu e?np.-1 -J
                                                     5'cu                             , -cr-#J-N.-
                                                       Z                  ..                 .                ,,                                         ,                                               .

                     : j/o '-ê F--/AgtMp-)-t(Ct
                                              j-=y
                                                 &
                                                 ..
                                                  y
                                                  -)ys.
                                                      gyj
                                                        ysqy yy-y
                                                                w-
                                                                 y;-y
                                                                    .)j-))y---p-.:
                                                                                 -
                         JQ
                          y.ktvf l
                                 -
                                 kpv 'Leo/
                                         z'a-A..e-y-?/
                                                     )Fw/e//: -.?k-Jyf
                                                     =               -ex                                                     .
                                                                                                                                                                                                     '                                                  '
                                                                                                                                                                                                                                                                ,-
                                                                                                                             Z                                                                                                  '
                                                            .



                    Case 7:18-cv-00499-NKM-JCH Document 10 Filed 11/08/18 Page 2 of 7 Pageid#: 42
'

                          '                    .                                           l                                  '                                                                                   g
                          a                    :.
                                                r..                                       :'                                  !                        j
                                                                                                                                                       /!
                                                                                                                                                        :
                                                                                                                                                        ;
                                                                                                                                                        Pk
                                                                                                                                                         Ch
                                                                                                                                                          j
                                                                                                                                                          .                                               I
                                                                                                                                                                                                          L                               . .4                                                                 .-                :                                                '
                                                                                                                                                                                                                                                                                                                                                                                  t.                                                 l
                                                                                                                                                                                                                                                                                                                                                                                                                                     r                                                            -t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
             (
             '''.''      l,..e'c a
                                 '(/se.
                                     s -: r'
                                           ,  p .#.    ,r
                                                        /r'g , ',c8rs,. , < ' Jt
                                                               ,                              k/: ..m8.     . ,< '         , /e  -'-. 'Yt.#c/ /                                                                                                                                                                                                                                                                                                                  -       .                        .
                                      t '.              t      ' .          î -'
                                                                            '         ... t   *
                                                                                              1    ,
                                                                                                       '             '  #'#. '1     bï          *
                                                                                                                                                '                                 .
                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                             .
    i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
    . .
             .- .
                 -
                  :m
               u. .,
                    .,g. qs.   .
                               g
                               '  .
                                  x.
                                   ,
                                   .
                                    v
                                    '/c  .a'.      .c ,
                                                      t-
                                                       ym
                                                        .  r
                                                           .-
                                                               ,.
                                                                .  -  .
                                                                      ''
                                                                       .   ky-e' ,mp'     ,
                                                                                          x
                                                                                           .
                                                                                               .

                                                                                         ./'p,'e   '.er.  ,s....g.-
                                                                                                                  .,..
                                                                                                                     -.(.
                                                                                                                        -'
                                                                                                                         .
                                                                                                                          =y, -e    .'' .,            tke                 ,
                                                                                                                                                                          .
                                                                                                                                                                                                              .
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               .,       -
                                                                                                                                                                                                                                                                                                                       '                           ''                                                                                                    .k
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             - .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 v
                        $,j4-
                            1%
                             r :
                               h
                               j4
                                !1
                                 :
                                 j!
                                  '
                      . , . '''''-.              p
                                                 j
                                                 /''
                                                   j
                                                   ,,
                                                    '
                                                    :
                                                    1,
                                                     c
                                                     ,
                                                     z
                                                     -: . '*-'                                                                                                                                                                                                                                                                                                                                                                                               '''


                                                             )yj.n
                                                                 * ;.pj
                                                                      y
                                                                      ,.
                                                                       -
                                                                       . .'-  gjyyyjrgjjy-<l
                                                                                           g
                                                                                           '.
                                                                                            wpe
                                                                                             r. jr,y/!c
                                                                                                      k'z
                                                                                                        .:.'k''..'...g.8.   1Jy5jry.'
                                  .,                           .. .                                                                             ? ...
                                                                                                                                                ,                                                                      ..
                                                                                                                                                                                                                        .z
                                                                                                                                                                                                                         z
             >.
              7A s L.'hc.'hjy: ,'':.,t'
                      --
                             t               ;u,(-+ : , e:
                                                   .
                                                       .
                                                                '(
                                                                 gr   .,g.
                                                                         j,                t
                                                                                                       l
                                                                                                        c                           pr.,# .2.C''
                                                                                                                                               .
                                                                                                                                               y: $
                                                                                                                                                  -.                              ..              , ,
                                                                                                                                                                                                                      ..,.
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                         -


                                                                                                                                                                                                                             j                                                     .j                                  t r                         '.                                                                      .-.w.              .
                     :
    w'
     : V.     -
                .
               ..
                 j
                 !.
               ' '
                  '.'
                    .,...'prn.     o',
                                   A   .,.
                                         e.n
                                           'îr'.a.)j.'  .. -,
                                                            (c(< .
                                                                 fj'
                                                                   .
                                                                   -
                                                                   ,
                                                                   ..  p'.e'(
                                                                            .v.'.' ,s.'
                                                                                   .     $'y'
                                                                                            ,'
                                                                                             ,k.yu.
                                                                                                  ', ,.'
                                                                                                       v
                                                                                                       -.e-
                                                                                                          k,,ê.pg:
                                                                                                                 .,
                                                                                                                  e
                                                                                                                  ,.l;o
                                                                                                                      v
                                                                                                                      c.
                                                                                                                        l                        -                            .                                                                                                                   .



                     j-(               î VI(
                                           j(V X Jg                     -
                                                                        /e.og: g' s j.j,
                                                                                     4
                                                                                                   ' po yy.y         ...--.                 y        urarv-                                                                                                           .                                 ,              .         ,,                                  : .'                                    vf.>
                                                                                                                                                                                                                                                                                                                                                                                                                .pp..                                                        .zz,..                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '


                  .
                  :. .J
                    tr 'v,..co'cnn.,' r.,
                          - .,
                                          t
                                          -ikrr-vj',..  ,.
                                                         %.
                                                          (
                                                          'k.).-
                                                               ..' .
                                                                   (,'jyf
                                                                        .k'.,Ilag.s
                                                                            .
                                                                            .     ..e-':ap .-.,,
                                                                                               Lï e''
                                                                                               .        --  ,e'beb.
                                                                                                                  h' y-j/rp                                                                                                                                                                                                                                              .                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                    -.        .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                               l                                                                                                                                                                                                                                            .
                                                                                                             .                jy                                      ;               .                   .                           .                                                                                     ,                                    jjr                                              jjjkx . .                                          ,               .
       ;- -h L
        '.a
          g   .   .
                  z
                  s ..e)  -r'g.,
                               J
                               c'c
                                 -.p
                                   -p.&-
                                       ;.
                                      ..
                                        '.
                                         ,,
                                          .:.. c..$-.
                                               ...  ,n'p..   k
                                                             .,
                                                              '
                                                              .
                                                              n#.,z.c#-.gr. .
                                                                    l
                                                                                Lc.
                                                                                  e..,
                                                                                     .,p -..,.#.( - ,, '''aI.'
                                                                                      .
                                                                                                   '.
                                                                                                               ...) '-
                                                                                                                     '-.
                                                                                                                       (.                                                                                                    î                                            '                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                     t
           *;''-*              $ .                   .,4:           ,
                                                                    .-v--                               .                 -.  z
                                                                                                                              :
                                                                                                                              -!
                                                                                                                               ...k.
                                                                                                                                   r
                                                                                                                                   .-                                                                                   jj
                                                                                                                                                                                                                         r                          $
                                                                                                                                                                                                                                                    ..'...                                   Ik                                                    .                     ..       aj
                                                                                                                                                                                                                                                                                                                                                                                   j,q                                           .-           ..                     .w
                          '
                                  (:                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                  .
                                                           & '
                                                           . .'â;J m p:àe                                                                                         ,:ê.                                            'J'=
                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                      ',y 1.
                                                                                                                                                                                                                           6ï,''
                                                                                                                                                                                                                               C.X f/dfr ' '4'!T'
                                                                                                                                                                                                                                                ..DS.à
                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                      '.'
                                                                                                                                                                                                                                                        m
                                                                                                                                                                                                                                                        . 6 .f'                                                                                                                                                                8(
                                                                                                                                                                                                                                                                                                                                                                                                                                r. &                                                 3 Ie ;ô % 8 .
                                                                                                                                                                                                                                                                                                                                                                                                         ' -
                                                                                                                                                                                                                                                                                                                                                                                                                           '--
            -,.. . '
                   . ..c
               . ...
                  '
                  .
                         '
                       z..,.
                                           '-
                                                       h
                                                       .
                                                       ,.
                                                        e'.;/n-
                                                              j
                                                              '.'
                                                                -.
                                                                 '
                                                                 f
                                                                 k.'...''p.p-c.,/y.'+,.e.n:-                                                                                          .
                                                                                                                                                                                       .'.
                                                                                                                                                                                                              .
                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                            '-
                                                                                                                                                                                                                                                                     w Mp
                                                                                                                                                                                                                                                                        ',.       g...ù&'/.e5
                                                                                                                                                                                                                                                                          '.,. w.''         .,
                                                                                                                                                                                                                                                                                             -..
                                                                                                                                                                                                                                                                                               desk,. .',.z'' e'L
                                                                                                                                                                                                                                                                                                                -.
                                                                                                                                                                                                                                                                                                                 -4//J-
                                                                                                                                                                                                                                                                                                                      .z-
                                                                                                                                                                                                                                                                                                                        ? ..zv-e..
                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                     .                    ,          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .

                                                                       '.                                                                                                                                                 v ..-
                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                               'm'
                                                                                                                                                                                                                                 . ,
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                   y..jt
                                                                                                                                                                                                                                                                                   ,   /....
                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                           .-'.
                                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                                                               /,
                                                                                                                                                                                                                                                                                                p.:
                                                                                                                                                                                                                                                                                                  r.
                                                                                                                                                                                                                                                                                                   -.--
                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                      --.t
                                                                                                                                                                                                                                                                                                         ;;/
                                                                                                                                                                                                                                                                                                           ,r,
                                                                                                                                                                                                                                                                                                             'j
                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                               p,)
                                                                                                                                                                                                                                                                                                               '                                                                                                                                                                               rjs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .  h?e
                                                                                                                                                                                                                                                                                                                 ,-
                                                                                                                                                                                                                                                                                                                  ->,c..,tœ*ev.
                                                                                                                                                                                                                                                                                                                              g;
                                                                                                                                                                                                                                                                                                                               j.
                                                                                                                                                                                                                                                                                                                                ;.
                                                                                                                                                                                                                                                                                                                                 y
                                                                                .
                              m
                             . -
                             '
                                  -   :t. k
                                          '
                                          .
                                          ;
                                          !,
                                             .
                                                   C-
                                               .' ':                        .
                                                                                     j.i.)
                                                                                         -
                                                                                          ..
                                                                                           a
                                                                                           ..
                                                                                            ,
                                                                                            .'
                                                                                             .
                                                                                             Erp
                                                                                               '-''c.;
                                                                                                     ...
                                                                                                       y
                                                                                                       ..a,-..
                                                                                                             s                                                                                                    .
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                   p                                          ,.
                                                                                                                                                                                                                                                                                               .. .,     % .                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '           .
                                                                                                             ''i
                      -.'?w                                . .:' .
                                                                                                            .-
                                                                                                               t      -
                                                                                                                                                                  .    , (- p
                                                                                                                                                                            ,;   -y--
                                                                                                                                                                                    k
                                                                                                                                                                                    ---
                                                                                                                                                                                      :.
                                                                                                                                                                                       .-.,
                                                                                                                                                                                          .. ./d'
                                                                                                                                                                                               '/.jr;jj       -. ,                .       .;
                                                                                                                                                                                                                                           L-.
                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             '. ... 1.. 11                                 . .
                                                                                                                                                                                                                                                                                                          s'
                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                        .   lk                           .
                                                                                                                                                                                                                                                                                                                                                                                  -----ïi
                             .
                                                                        .,          ?.'
                                                                                      (
                                                                                      .y'% '. #.
                                                                                                                          ..
                                                                                                                           'z  p
                                                                                                                               . ..
                                                                                                                                  5'  ' / m:,..
                                                                                                                                              jx y/c .y.,. y/
                                                                                                                                                            .& ..
                                                                                                                                                                ,. (
                                                                                                                                                                   ;
                                                                                                                                                                   . .
                                                                                                                                                                     e,:::
                                                                                                                                                                         )    .
                                                                                                                                                                              dC
                                                                                                                                                                               ..
                                                                                                                                                                                .
                                                                                                                                                                                2.JJ
                                                                                                                                                                                   .,
                                                                                                                                                                                    A  j  .'
                                                                                                                                                                                           5-
                                                                                                                                                                                           .g     .. .q..j    .
                                                                                                                                                                                                              .           .. .                                           .. .                                                                  .
                              '-                                                                       a.                    '     jr
                                                                                                                                   .                  .          '        l                               '                               (                      @                .                   zt               1                                                                                                                     'u
                                                                            '

     :..':
         ,.... 6.4 gr..-.-y, ..,y, ., e- ..)4
                              ..,
                              .
                                  -
                                               j
                                               4j
                                                ;
                                                4
                                                # .  -
                                                     1
                                                     .
                                                     yj
                                                      - /<,,g-
                                                     z.      !.
                                                              .à
                                                               jjj;
                                                                  h.-
                                                                  gp, ,
                                                                      y.'
                                                                    , v .-
                                                                         .-.  ..,.m.j.
                                                                            ,.y,
                                                                            -        '
                                                                                     i-4
                                                                                       7..$-!
                                                                                       p    -
                                                                                            ..g.;.
                                                                                            y    p .a
                                                                                                    ,
                                                                                                    ..
                                                                                                     .
                                                                                                     .
                                                                                                     s,
                                                                                                      -
                                                                                                      k--
                                                                                                        .
                                                                                                        pty
                                                                                                          ...  ,
                                                                                                               /.(
                                                                                                                 L/q/c:..
                                                                                                                 /
                                                                                                                 g      84                                                .
                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                      t
                .. .  '     j                    t                                                            ).     ,..                                                                                      .                                .                                                    .                                          -.                                                                               . v                          ,


                     .; c. e
                           .,
                           'îe.f'   .
                                    ,
                                    >
                                    '/.
                                      ..c
                                        '.rl
                                           tm
                                            ',/d
                                               '/''/,'
                                                     .c.y.
                                                         ;k''..4          ''','
                                                                                :. em,oa.-sf
                                                                                           .va       y'fr 5..., .-a.'.'u                                                                                                                                                                              .. .                                         '
                                                                                                                                                                                                                                                                                           % ....
               /: -:m,                                                                     ,, -
                                                                                                                                                                                                                             .-       .                     -                 .
                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                               -            .
                                                                                                                                                                                                                                                                                                                                          .-
                                                                                                                                                                                                                                                                                                                                           .                                                .                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                         .                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .

                                                   jk N                                                xx.
                          u ''-
                                                                                                                                                 .   i                                            t.
                                                                                                                                                                                                   f
                                                                                                                                                                                                   *t
                                                                                                                                                                                                    ïk
                                                                                                                                                                                                     !p. '                                                                                       -'y
                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                   ' '                                    $..                                         ' . $! . , .                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !-                        j'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i
    .
                )t$lh'.. . z.
                           ''
                            ,
                             ''c..
                                 '
                                 -
                                 zb  . . .., $.5.-,r.
                                           ,            ,y''.,,5.' , :.r.&e ,/,     a. er .     ,4 a r,e '
                                                                                                       '
                                                                                                               e..e-/
                                                                                                                    .-
                                                                                                                     4:
                                                                                                                      '.h'ceï' g -      ,.
                                                                                                                                         '1.
                                                                                                                                           5 pp//..                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '



     '                                                                    kj        i
                                                                                    j        jy
                                                                                              zr
                                                                                               .
                                                                                                j
                                                                                                k         t           j       .-
                                                                                                                               .. '        4y
                                                                                                                                            j , ,                                                                            .


    '. ..hx . ,   Ip; .
                  .
            .. .. .. .
                      m....',' .o,.   z.: ji.. c.w zw.!./, .     y y/     /g.vj
                                                                         .'     i
                                                                                . .
                                                                                  p-
                                                                                   ..
                                                                                    /
                                                                                    jc'
                                                                                      .
                                                                                      )z .    J e zgy
                                                                                                    p.,:
                                                                                                       .
                                                                                                       'p,
                                                                                                         . /'g
                                                                                                             z
                                                                                                             ., .,.
                                                                                                                  ..
                                                                                                                   g-'l
                                                                                                                      # p  .
                                                                                                                           'rp   b  'er.
                                               .                                                                                       ..                                                                                                                                                                              '


      - J
             ,     ,
                       t
                                      ... .
                                       .   .                                   ..           /                                      .
                                                                                                                                       .,
                                                                                                                                       .
                                                                                                                                          t a/'rz
                                                                                                                                            ..                        -                                                      .                                                -                                    .        ..                                   .                                                                                                       . ..

          L            % - .. .x.z
                                  37
                                         . ,            .. :2,        v     -  .
                                                                               1    h
                                                                                    '#
                                                                                    . :     B ;   ?
                                                                                       ;-. .-.5.- k
                                                                                           . .           t' *
                                                                                                                .       ,$
                                                                                                                         .  .
                                                                                                                            xrx.
                                                                                                                            .         $ '        .                                                    '                                             '!                        '                                                                        -. -.
                                                                                                                                                                                                                                                                                                                                                           -. .
                                                                                                                                                                                                                                                                                                                                                                                                                      -              '
                                            :.                                                             .- .                                                                                            :                                                                                                                                                                                                                         '
     ;?J
    . ..k
        .:.'
           .x ,. p&.
                   .'
                    .F
                     '/
                      ,
                      '
                      /  e.
                          ' / y c,
                                 .,-
                                  .,
                                  .
                                 . , .
                                     ,:r
                                       'ç
                                        .':c ,. ,,. .s.)m.j '.,'
                                                   ,            ,8*$-:
                                                                .     W.p#)',
                                                                     j.      :-.k g ',j q      gg.d.  /(
                                                                                                       ./J,  .
                                                                                                             ..
                                                                                                              .
                                                                                                              .   ?88          '
                                                                                                                        g... .J..
                                                                                                                               .
                                                                                                                               .
                                                                                                                                    jt
                                                                                                                                     g
                                                                                                                                     ;j
                                                                                                                                      qu
                                                                                                                                   /,. :
                                                                                                                                        .
                                                                                                                                          .   .
                                                                                                                                        ,.jg. k.
                                                                                                                                               ,jh
                                                                                                                                                 yg.
                                                                                                                                                 4 s
                                                                                                                                                                  .

                                                                                                                                                                                          .
                                                                                                                                                                                              .

                                                                                                                                                                                                                                  .. .
                                                                                                                                                                                                                                                                                  .                       -.                                           .                     .. c.
                                                                                                                                                                                                                                                                                                                                                                                 .. .
                                                                                                                                                                                                                                                                                                                                                                                  .             ..                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                     .


              î.-                                              y                               xk z
                                                                                               .  w,
                                                                                                  .                                                          .                        '                                      .                                                                                              j                                                     . '.                       .                   j$                                              . ..                                  k
                                                           jvb
                                                             œ                                                                                                                                                                                                                                                                                                             .4
                                                             ic
                                                              '
                                                              -).
                                                                ,
                                                                ..d(
                                                                   jx
                                                                    .mk.,
                                                                        ..
                                                                         -p.
                                                                           -.
                                                                           g/
                                                                            .p,...v.a
                                                                                    - p, .'sx-,
                                                                                              .-,
                                                                                                L
                                                                                                .
                                                                                                gj -.
                                                                                                    b;
                                                                                                     .
                                                                                                     )q                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                     rg.'crn                                                     ,.e ss ..., g 0:.-,./,.y/ opg
                .
                     ,.,.
               .. ,i.-
             '
             $'. 's                                                                                                                                                                                                                                                                                                5 w-                        '
                                                                                                                                                                                                                                                                                                                                                                 .                               ..               .        .
                                                                                                                                                                                                                                                                                                                                                                                                                                r-                                                                 .
                                                                   .
                                                                       -.u
                                                                                ...

                                                                                                                i .
                                                                                                                                            . - -

                                                                                                                                                             . %,t i
                                                                                                                                                                      s.                        L ..
                                                                                                                                                                                                   y-. j .       y..                      (
                                                                                                                                                                                                                                                    .

                                                                                                                                                                                                                                                                                                      $
                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                             ..

                                                                                                                                                                                                                                                                                                                                                                             .. .
                                                                                                                                                                                                                                                                                                                                                                                ,!                                              q,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .



     '. '-:'N:' -' .' .                                    '                b.
                                                                            '                             -w'''     . ... '.'
                                                                                                                            ..
                                                                                                                             )                                  . .    u         )-                   .  . ,                                                                                                                                   .                             ,.       ,
    h
        .
                                  .... , ,                 ..
                                                               '
                                                                    r#>   .
                                                                          . .
                                                                        .. .                       .
                                                                                                       :,111.'',$?.&,
                                                                                                                    .'.ç.1
                                                                                                                         '.'.  '-W- ...:....
                                                                                                                               ô            'In.p&..u.0.n'.5 ?fl:.
                                                                                                                                            -
                                                                                                                                            ,
                                                                                                                                           -. gj g k  ,          j
                                                                                                                                                                   '
                                                                                                                                                                   #1 '' ' t,/g.:,:.#-/sx-'
                                                                                                                                                                                          1P5
                                                                                                                                                                                           .
                                                                                                                                                                                             '
                                                                                                                                                                                             -T.-.Cq> .pr -.
                                                                                                                                                                                                           ? .JJ                      .                                               .                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,                                                     .

                                                                         w .'                      tt.               . a. b                      $                                            '''1J:-
                                                                                                                                                                                                    ,-( 'x                                    .'
                                                                                                                                                                                                                                                '                    *            -
                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                               -                                                             ,

                                                                          .'/#
                                                                             .ô-;
                                                                                .:'
                                                                                  ,''-
                                                                                     1
                                                                            .                                                                                                                                                                                                                                          ..                                    .
                      '.--,
                          Li.='        -
                                      . .- .-
                                                       .
                                                               .#''s e.
                                                                      Ir..
                                                                         :'          .'' k
                                                                                     z
                                                                                             /8 . '
                                                                                          k a.    .J5
                                                                                                    '.'
                                                                                                      -       ,'%L---;m '','..'.j.
                                                                                                      t.(C8.::'
                                                                                                              .
                                                                                                              :
                                                                                                                Q
                                                                                                                'M
                                                                                                                          .       mJw
                                                                                                                                 .' .k..-'..ö /,
                                                                                                                                               4k '.L.pwK*
                                                                                                                                                         .
                                                                                                                                                         .-
                                                                                                                                                         ' w.m,:/-
                                                                                                                                                                .
                                                                                                                                                                ,     .-
                                                                                                                                                                          '' ' '
                                                                                                                                                                          '

                                                                                                                                                                          .
                                                                                                                                                                                  ..          .                   .
                                                                                                                                                                                                                                                            )'k
                                                                                                                                                                                                                                                                 .

                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                            '             è''                7-' l                              '                 ''                                     '                   '               ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . .

                                                                                                                                                                          - k
                                                                                                                                      ;-.
                                                                                                                                        -                                 . '
                 t(*
                 ' 1)        e.
                                      ''
                                                   .

                                                   , .2             1f j'.2'.#.8.Q;   -
                                                                                     2.'
                                                                                     . ,
                                                                                       ..
                                                                                                   .
                                                                                                   *
                                                                                                                               .. -..

                                                                                                                                            .
                                                                                                                                                              j,t'-. ,                 ..     t ..
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  ''.

                                                                                                                                                                                                                             ,x.j. j
                                                                                                                                                                                                      p. -.(.: .- .2k.t,.a Q.J-
                                                                                                                                                                                  .,s . d.x..,./../,-a.
                                                                                                                                                                                                          .                        !
                                                                                                                                                                                                                                   îq'
                                                                                                                                                                                                                                   c.  -
                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                       .C:.'('U/.
                                                                                                                                                                                                                                      .. ..     '
                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                '.,y-
                                                                                                                                                                                                                                                ,   :z'.'f'.'
                                                                                                                                                                                                                                                     /#î    k . .-
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 t'5 0                -.
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                              -

                                                                                                                                                                                                                                                                                                                                                         .,. ..
                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                      . ..
                                                                                                                                                                                                                                                                                                                                                                                                     ,N.
                                                                                                                                                                                                                                                                                                                                                                                                     . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                            '                           !                                                                                                                                                                                                                   .                                                                                                                                 ,
                                                                                h.                          .                                        1                                                                               ,y,
                                                                                                                                                                                                                                      ...A                                            !, ;                                  ''-.'                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                             ..                k
                                                                                                                                                                                                                                                                                                                                                                                                                               '                             .                                            .
                                                                                                    iz.--  $ï                                                                                                                ï                                                     ' -z
                                                                                                                                                                                                                                                                                      ,... -                                                       '                                            '' '                       --

                                                               //& &;;)l-r'
                                                                        ''
                                                                           y c -$ ..â.
                                                                                .
                                                                                               -
                                                                                     .r..CS -rtyzl.e/? / 'Ir'.ero
                                                                                                                .'.
                                                                                                                 .
                                                                                                                         / J-/1k k
                                                                                                                  =, .'1f,       j
                                                                                                                                 -
                                                                                                                                 /
                                                                                                                                 :
                                                                                                                                 ;
                                                                                                                                 Jh
                                                                                                                                 -..
                                                                                                                                   i
                                                                                                                                   q
                                                                                                                                   sj
                                                                                                                                   j/
                                                                                                                                    p-
                                                                                                                                    /'
                                                                                                                                     .. # ek.
                                                                                                                                     c
                                                                                                                                            p
                                                                                                                                               .-
                                                                                                                                            v-êlrsj
                                                                                                                                                  j
                                                                                                                                                  rk
                                                                                                                                                   '
                                                                                                                                                   .J-
                                                                                                                                                     q
                                                                                                                                                     )
                                                                                                                                                     (
                                                                                                                                                     .
                                                                                                                                                      -       .                                       ..
                                                                                                                                                                                                          - .,-
                                                                                                                                                                                                              .
                                                                                                                                                                                                                                 .-,
                                                                                                                                                                                                                                          -. .
                                                                                                                                                                                                                                                        -                         ..         .                         .            -i.            î-                                  -                      -..



                                                                                                                                                                                                                                                                                                                                                   '

                                                                recn
                                                                   /' ( â  --$ # t kl
                                                                                -   ha - 1r 'sw'/e./ 2>zz1                n, no.176-666-22Pfz                                                                                                                                                                                                  -                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                      -
        -' -.-'% . --.                                         .                               '
                                                                                                                                                             ..- ...                              -
         .
             ,
               - -o -'*
               . w-
                  .
                      -
                       -e. '
                           a a>--Inno' '.h-            jf
                                                        j
                                                        t
                                                        .jjîf,/..ç-,8-..;
                                                           .

                                                         tcz            (
                                                                        ,
                                                                        j.
                                                                         jj
                                                                          ;
                                                                          .
                                                                          t
                                                                          -
                                                                          gy.,
                                                                          .  yjf
                                                                               j
                                                                               .f
                                                                                :j
                                                                                 r
                                                                                 -jy jj
                                                                                      y.,.
                                                                                         jl
                                                                                          k
                                                                                          -
                                                                                          j
                                                                                          ....--  j
                                                                                                  f
                                                                                                  .
                                                                                                 ..j
                                                                                                   t
                                                                                                   ,.
                                                                                                    j
                                                                                                    '
                                                                                                   '$
                                                                                                     -
                                                                                                     ,
                                                                                                     '
                                                                                                     j
                                                                                                     .,
                                                                                                     -
                                                                                                     .j
                                                                                                      f
                                                                                                      'j
                                                                                                       ;
                                                                                                       j
                                                                                                       .
                                                                                                       rgr', b)
                                                                                                              .vy
                                                                                                                -.
                                                                                                                 .
                                                                                                                   '
                                                                                                                   ;
                                                                                                                   j.
                                                                                                                    fjj
                                                                                                                     .
                                                                                                                      f..
                                                                                                                      .  ..
                                                                                                                          .
                                                                                                                          ,-
                                                                                                                           j
                                                                                                                           ,;
                                                                                                                            j
                                                                                                                            ,
                                                                                                                            r;
                                                                                                                             ?
                                                                                                                             j-
                                                                                                                             .j,t
                                                                                                                               .
                                                                                                                                .      .-
                                                                                                                                                                                  .,
                                                                                                                                                                                              .



                                                                                                                                                                                                      1. 4
                                                                                                                                                                                                                  :x .
                                                                                                                                                                                                                     -.                       -

                                                                                                                                                                                                                                                                                                                                              .-                                      lj

               .a ,;:g.. .
                         ), >r,/$ .,
                                   ..
                                    s,.
                                      t-
                                       .-
                                        ,
                                        .
                                        -
                                        ..!.,-
                                        ,    A-;
                                               '
                                               y
                                               ë
                                               .o.ï
                                                  .t
                                                   ''e.g
                      .                                ,



                              !..
                                  .'
                                < !
                              . .,'            .
                                               ='
                                                t
                                                w
                                                       ..,.',
                                                            .'A.
                                                               -
                                                               .i
                                                               '
                                                                  ,,,
                                                                    ..
                                                                     ,. gM..
                                                                '' . .
                                                                            .k,
                                                                            .f..
                                                                                (7/îlcea
                                                                                l       .. 1s,
                                                                                             .//7 6,-,
                                                                                             (     .
                                                                                                   '
                                                                                                     .
                                                                                                     , J/,  ..
                                                                                                             r.-.,.62
                                                                                                           .:- ..
                                                                                                                     ,
                                                                                                                     :a
                                                                                                                    ,t.
                                                                                                                        .-.
                                                                                                                       :.
                                                                                                                        5 ap. ..
                                                                                                                                '.                       .
                                                                                                                                                                                                                                          .    .                                                        ..

                                  ...
              a(s.
              t
              -.
              , '
                 :. ,ft,!
                        .m.lmt
                             .                                              .
                                                                            œ
                                                                            c .:'(-zip tm
                                                                                        '> ,
                                                                                           .,-..:/e...? zx-i;x ,.v,./t
                                                                                                                     /'g
                                                                                                                       '.zza                                                                                                                                                                      - .z
                                                                                                                                                                                                                                                                                                     a
                                                                                                                                                                                                                                                                                                     .zznr
                                                                                                                                                                                                                                                                                                        .-, u.
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                             na ....k .,
                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                       ) n-,-
                                                                                                                                                                                                                                                                                                                            ..;' .,                                                                                                                                      /.k..- .                                      u/,4
                 .            ..
                                               j'
                                                -!x@'
                                                    ,.J
                                                      .... .,'.V. v !H c H .'.-,..1-
                                                                                   '..',%..
                                                                                          FA  vc'
                                                                                                k'
                                                                                                 ..  IA.l.
                                                                                                         > I,
                                                                                                            #J.
                                                                                                              m. .. Uv>...' .:c-#-                                                                                                                                                                                                                                                                   '=- JA '                                     . ' .$ ..e.                                                          CH.          h
                                                                          t :1 . t        ': '.     , ..                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                               .:                                                                      .--.
                                                       .
                                                                                     '            .               q   ...   .,u                                                                                                                                                                                                                                                                          .r                                       $ . (;
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                          q
                                                                    e' V/1 yjjê
                                                                   ço.  /
                                                                              '-tv'
                                                                                  .>.'
                                                                                     /
                                                                                     %
                                                                                     .-. '..
                                                                                     dp    ,;,.'
                                                                                               .
                                                                                               œ
                                                                                               .    .)'.
                                                                                               7 .p-,  s
                                                                                                       : .
                                                                                                       ê k
                                                                                                         ,
                                                                                                         .u...
                                                                                                         ..                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                               . a$.'*
                                                                                                                                                                                                                                                                                                                     .;,D4.'uj .x.X./&
                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                     :' ../-..)
                                                                                                                                                                                                                                                                                                                                              .pFj
                                                                                                                                                                                                                                                                                                                                              .. '. v..,kh
                                                                                                                                                                                                                                                                                                                                                         tJ'
                                                                                                                                                                                                                                                                                                                                                           .X                                                                                      ...



                                       (V
                                       .
                                                                                      /V p $                                                          .                   ee e                                                            J /.-                                   X
                                                                                                                                                                                                                                                                                  e' 4      -                  -A 4 6 Y f'                                                            .
                                                                                                                                                                                                                                                                     .z
                                                                                                                                                                                                                                                                      n  o.
                                                                Case 7:18-cv-00499-NKM-JCH Document 10
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         jjL
                                                                                                                                                                                                                                                                         jj)
                                                                                                                                                                                                                                                                           4
                                                                                                                                                                                                                                                                           e                                       ,
                                                                                                                                                                                                                                                                                                            Filed 11/08/18 Page 3 of 7                                                                                                        Pageid#: 43
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   K'
'




                  --.k'.)-,'. ..'-, p,..-( ksi..                                                                                                                                                                                             !                        -                                                                                                                                                ..                                  T'                                        .'.î
                                                               .                                            -             ,                                                    .
                                                                                                                                                       j
                                                                                                                                                                                  ;t/1,
                                                                                                                                                                                      (. ,'..(:.0',jj/'-)-/JJ..t ... 0'.                                                                                                                                                                                                                                                                         N.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                .
                                                                              .-                             -                                                        .                                                                                         y
                 .
                          ,
                          .
                                                                             .. .
                                                                             , **                                                             '        '
                                                                                                                                                       . '.
                                                                                                                                                          ,,',..
                                                                                                                                                               : L.
                                                                                                                                                                  0:.
                                                                                                                                                                    -//J
                                                                                                                                                                       '.ç.
                                                                                                                                                                          ' .
                                                                                                                                                                          5 t ..'./                            ifS     ...
                                                                                                                                                                                                                         ,J-JJC 8
                                                                                                                                                                                                                                ..           '''''--                                                   .''
                                                                                                                                                                                                                                                                                           '''''''''' ''                                                      '                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             , ..u/. jp/:
                                                  C.s. '--'.q                     A...v--N,.t*.'.'
                                                                                                 um.                                          1                v              '              ,                                              k'              '                                                                                          -J
                               '
                                              .
                                                           .
                                                                                              -                                                        '              '.                 .- ,                                                                         .                                                            .                  -
                                                                                                                                                                                                                                                                                                                                                        I'Q.                                                   '                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                         %-                          e              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t.                                                                    .
                              .:...s.     .            D   .
                                                                        ..            8:g . ...F.
                                                                                                ep..
                                                                                                   g c.
                                                                                                      ''. ..p.k>
                                                                                                               .. gL
                                                                                                                   .. g' '.,, '..'.
                                                                                                                                  k.th4.'
                                                                                                                                        : F).'.
                                                                                                                                              ',-r-.
                                                                                                                                                   )hi', .
                                                                                                                                                         +8-
                                                                                                                                                           ..'
                                                                                                                                                             ,,el'
                                                                                                                                                             ?   4.# .
                                                                                                                                                                     ',.
                                                                                                                                                                       ' e..' e.
                                                                                                                                                                               nœ                                               .                                                                                                                                                                                                                                                                                                 . -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -'''
                                                   .vt1).. w
                                                      -.                                Xèé,.''                                         .                                  '                     >!                            N                                              .                -              %'j9'                               . T.
                                                                                                                                                                                                                                                                                                                                                     '                                    .:r
                                                                                                                                                                                                                                                                                                                                                                                     . ' -.               h''.a.'. . v'
                                                                                                                                                                                                                                                                                                                                                                                                                      c
                                                                                                                                                                                                                                                                                                                                                                                                                      .$:* J                                                                                 k                                   q
                                                                                                                                                                                              ' . ..                                         ..              j                                          ç ,.7.                                . i.                                                                                                    k'
                                                                                                                                                                                                         r-(V '--''
                                                                                                                                                                                                                  J *'T                                                                                                                                                                                    '
                                                                                                                   ,..:                                    t.-,'...
                                                                                                                                                                  .v.
                                                                                                                                                                    ---.j                                            ..                                                                                                                                                    ,
                                       :..x
                                          ..a
                                           ï                             . 1S
                                                                            .                   .

                                                                                                                '
                                                                                                                ..
                                                                                                                                                                    $      ef8.Lt
                                                                                                                                                                      ,,. r.
                                                                                                                                                                           ,    / .
                                                                                                                                                                                  -., . . fI(...,' #.8..X-
                                                                                                                                                                                     ,
                                                                                                                                                                                                                . k
                                                                                                                                                                                                                  1.@UJC pv'',, fP,A. .
                                                                                                                                                                                                                                .

                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                                                                                                                                                                                     .

                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;         f1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5           .

                                                       r                                                                       ''..,
                                                                                                                                                                                                                    trn                     (r.a                      '- w                                                                                                                                                                                         .. ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4.ç                                                j .j
                          -                            .                                                                                                                           .. -'
                                                   .
                                                  .w                .                           q                                                                                      . j$                                                         .             .                                                        >                  .                                  (                                                                                                                       r                                  '
                                                                    #''p..'
                                                                          H #.
                                                                             .,'j. #ch ,
                                                                                       :0..Izg'.
                                                                                        '
                                                                                               z
                                                                                               't!5/J'
                                                                                                     m                     '.
                                                                                                                                                                                                                                                                              A' 0
                                                                                                                                                                                                                                                                                 . .t A,'
                                                                                                                                                                                                                                                                                        /
                                                                                                                                                                                                                                                                                        f',. A/p
                                                                                                                                                                                                                                                                                               t ,''.
                                                                                                                                                                                                                                                                                                    ?'                                                                                                                               ' 8 '. p(d' ': ,8 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                       :'VS (8 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                            h
                                                                                                                            .                                   '                    $                                                                                                                                                                                                                                                                                                   I
                                                                                        '. .                                                      'x                           '                                                                                  ..w'' .                            ..
                                                                                                                                                                                                                                                                                                      :'*                                                     1 s$                                                          .                                                                    '
                                                                                            .'                                  .%                                             '' Kt                                                                                                                      :h                                                            :                                                                                                                j '                              ''-*-
                                                                    l                     ..
                                                                                                                     .                            .s
                                                                                                                                                                           .
                                                                                                                                                                                                                 .                  ''       '' .
                                                                                                                                                                                                                                              . j            '.. .                r'''             ...,V-..u..                 .',
                                                                                                                                                                                                                                                                                                                                 z .'
                                                                                                                                                                                                                                                                                                                                    . .'
                                                                                                                                                                                                                                                                                                                                       . '.                                               .                        I        .
                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                            f. l'                         k)         l.              .               j                '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                      .                                                                                              .

                                              .                          ..#!.:.j.,*p>-                                        41                            u'                                             ç                                ); ,
                                                                                                                                                                                                                                                '                     ,               ,) d: -ur'.' > , .(                                                                                             (           .h                         :                 .. ''                                         '. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                q                           yy
         s (.
            ?
            t.qv.;
                 .
                 -
                 :.
                  - ':-r-.,'.
            --                                                                                                                                                                                                                                                                                       '
              .
            -...
                        '
                      .. .
                                  -                                                 .                                      ..
                                                                                                                            J.-. ' o.L
                                                                                                                                     'd                                                   .
                                                                                                                                                                                               -
                                                                                                                                                                                              .,
                                                                                                                                                                                              ,.
                                                                                                                                                                                                 -/ ç.
                                                                                                                                                                                                   .
                                                                                                                                                                                                     ,. .
                                                                                                                                                                                                        ,.
                                                                                                                                                                                                         't-i/ '...
                                                                                                                                                                                                                  a :.
                                                                                                                                                                                                                     ,.
                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                      1
                                                                                                                                                                                                                      ./: : )                   ..                                                   .
                                                                                                                                                                                                                                                                                                    -.
                                                                                                                                                                                                                                                                                                          --
                                                                                                                                                                                                                                                                                                                                  ). . 1.-
                                                                                                                                                                                                                                                                                                                                         e - /'-.:
                                                                                                                                                                                                                                                                                                                                                 4:
                                                                                                                                                                                                                                                                                                                                                  7,:4/. -1.'
                                                                                                                                                                                                                                                                                                                                                            e -.
                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                               t.
                                                                                                                                                                                                                                                                                                                                                                ,l ''
                                                                                                                                                                                                                                                                                                                                                                    ..',J l/-
                                  '1'
                                    L .. '                 -.j...                 .                                                 .....'
                                                                                                                                         ,-- , j ..'!.                                         .
                                                                                                                                                                                                 :.                                                                           :.. j.. ..( ... -'' /                                                                         ï
                                                                                                                                                                                                                                                                                                                                                                            . -=,
                                                                                                                                                                                                                                                                                                                                                                                :- ....                                                                        t                     !                           .j4.
                                        .
                                          ,,
                                                  )
                                                  .o
                                                   .$ œ.s. p. ..
                                                               -: /y' 8
                                                                '
                                                                      ..)'., . c,e '-.''k'
                                                                              z
                                                                                         :
                                                                                         y vj
                                                                                            v
                                                                                            ''
                                                                                             /.
                                                                                              '
                                                                                              .'
                                                                                               .enii'8,.
                                                                                                       1p''g. ..' d:).%.
                                                                                                             *'
                                                                                                                       n.
                                                                                                                        eL.n y .
                                                                                                                        '      p....
                                                                                                                                   y..
                                                                                                                                     x
                                                                                                                                     '-' Jtlpf
                                                                                                                                             .
                                                                                                                                             '
                                                                                                                                             l8                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                                                                          .       ..                                  .

                                                                                        t                            sc
                                                                                                                       .                               '
                                                                                                                                                       .
                                                                                                                                                       ..#                                              .                                   !                i 1w                           1                                                     ..%. '                         .',.                        .
                                                                                                                                                                                                                                                                                                                                                                                                             '*.                                                                           '                              $
            '.
           2' ;
              ..- !r                                                          r                         -                                     . y
                                                                                                                                                ..
                                                                                                                                                :        %. -.k                       - ':
                                                                                                                                                                                         '.                      ' .            *'.          z                                    .tx-1
                                                                                                                                                                                                                                                                                      .                                                                                          r*h.!'
                                                                                                                                                                                                                                                                                                                                                                                      %'                  - -p
                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                             *1                              ,.-. .. .pr ,..v                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .-j.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  %
         . .. ,. k.                            Jr.J..IX o                                       .
                                                                                                                                   *
                                                                                                                                              .,ie-c,e                               .
                                                                                                                                                                                                   # .d -/ ellc.
                                                                                                                                                                                                               -g .//
                                                                                                                                                                                                                ,                                                                                                .
                                                                                                                                                                                                                                                                                                                      #                                .e -eta Jla11
                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                   -.
                                                                                                                                                                                                                                                                                                                                                                        .

                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                             ' e . .;K .f.                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   8
                                                                             t    :                               .                                        ..cz...w   . -.q                   w$
                                                                                                                                                                                              .             .                                             --                                            -l
                                                                                                                                                                                                                                                                                                         A                    q. I                                    ((                 (.                       ..<                    l
                                                                                                                                                                                                                                                                                                                                                                                                                                b, n ( m u                                                                           !             .-eq
                                                           '. jr
                                                           n   ... r -r.:,',.
                                                                            5-''
                                                                               , )'
                                                                                  n
                                                                                  ;.-'                                                                                     .
                                                                                                                                                                                                   -
                                                                                                                                                                                                   .             pl p''.'''' s.; jp,r''3'
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        ,/y !,
                                                                                                                                                                                                                                             $.: ,
                                                                                                                                                                                                                                                 j' '///J #,.'.v.
                                                                                                                                                                                                                                                                /'
                                                                                                                                                                                                                                                                 .rJ7c... .
                                                                                                                                                                                                                                                                          g ..#
                                                                                                                                                                                                                                                                              ''
                                                                                                                                                                                                                                                                               ! p/:                                                      .
                                                                                                             ..                                                       jg                                                                                  !..xw-n. . à                                        q                                           f                                           ....
                                                                                                                                                                                                                                                                                                                                                                                                         x..jy,                     z,                                     ej                        h            v .(
                     '-
                     -. --..                           ,   p
                                                           .'.rr
                                                               lk/x.).m,.-
                                                                         A
                                                                         .
                                                                         '-'
                                                                           p'./,-o.'y,4;1.'
                                                                                          ./.
                                                                                            (/J:
                                                                                               ',nc.,,î..
                                                                                                        ,
                                                                                                        .
                                                                                                        m
                                                                                                        .t.
                                                                                                          'a-.,'
                                                                                                          n    uk...r.4'
                                                                                                                       c.>'<'
                                                                                                                            .
                                                                                                                            c.:
                                                                                                                            - ,.
                                                                                                                               u-.Jqs,..
                                                                                                                                       '..
                                                                                                                                         wJ.
                                                                                                                                           -.
                                                                                                                                            '
                                                                                                                                            -
                                                                                                                                            '
                                                                                                                                            .
                                                                                                                                            - c'''
                                                                                                                                                 ,#''/lc                                                                                                                                                                           .                                                                                                                       ;                        ...x
                                                   t                                                                           t                   $                                     ...                                                              .           1. j                     ..                                                                                   vq:
                                                                                                                                                                                                                                                                                                                                                                                      r.-                              s                 xxy.              . .&.                     .'Y                     J',.r
                                                           .
                                                  15'.
                                                     w'
                                                      x:11h
                                                          C'
                                                           .p
                                                            .'.
                                                              #yv,-
                                                                  /.g-
                                                                     ::
                                                                     .l
                                                                      .rnp '
                                                                           , 1..
                                                                           b   Q5.68Vel
                                                                                   .?
                                                                                    'r 'e
                                                                                        .-
                                                                                        '.
                                                                                         ',
                                                                                          .I
                                                                                           .-''-'-''
                                                                                                   .,
                                                                                                    /,
                                                                                                     .,7 .' JX
                                                                                                             .'
                                                                                                              -''
                                                                                                                <
                                                                                                                -- 5
                                                                                                                   ... .'>.IeC
                                                                                                                            .r.'
                                                                                                                               e-,                                                                                                                                                                                                                                                                                                       .                      d.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         'î't
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .'-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ''J/r.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '                .%
                                  '                                                     .                                           -.                     .x .a..:                                '.,.. .
                                                                                                                                                                                                         4                         j                ,.-.$                             j                                   .l.% x ,. .                                      j                    ;v : :t.
                                                                                                                                                                                                                                                                                                                                                                                                .                                    .                               f*....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         jx-,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .        c.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,r..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                .J#-
                                                                                   '1'.. ,.
                                                                                          ''
                                                                                           ..
                                                                                            rD t:
                                                                                                ',-
                                                                                                  z
                                                                                                  '
                                                                                                  .nz.1).) ''''S
                                                                                                               ..
                                                                                                                -.
                                                                                                                 ;-.
                                                                                                                   r,
                                                                                                                    8
                                                                                                                    '(/
                                                                                                                      J?p;,
                                                                                                                          :
                                                                                                                          ,                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                           Yt
                                                                                                                                                                                                                                                                                                                                                                                                                                                            4
                                      ' ''                                                                                                                                                                                                                                                                                                                                                                                                                                               -' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      'v%L
                                       ..                 ',. 8
                                                  R. ..ue.p   ''..
                                                                 )5 J.
                                                                  ....
                                                                       t
                                                                       '
                                                                       .> s
                                                                          .,'
                                                                            . .
                                                                              #.
                                                                               s'
                                                                              . -
                                                                               .         :
                                                                                         .
                                                                                            -
                                                                                                  '.j
                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         v ..;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ' -'.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  # #/*                                   .
                                                  :/ .
                                              ''''' .                        .''. u:                        j                   .                               ...;           . .            ,.'                                           v                                 ..z .. .- ...... ..4..vt...
                                                                                                                                                                                                                                                                            '''                                                                              .                 )i                             t.                                             j (.z
                                                                                  ...k.j
                                                                                       ..                ...tx.                                                                ....                                    :. , :                                xw'
                                                                                                                                                                                                                                                               i,                                                                                                                                                                                .         .     =u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..s
                                                                                                                                    8. l                                                                                                                                                                                                                                                                                                                                                     $/
                                  ' x'              j                                                                                                                                                            .                                                                                                                                                                                    ,                                                                                           .k
                 -
                                       .                        .:, '. p 4r'l.
                                                                             --./
                                                                                . ,'
                                                                                   $f-M4
                                                                                       3 ''
                                                                                          .#.
                                                                                            #Nr..,rQ.e ,.
                                                                                                        A.
                                                                                                        -/1 .-'.Pv,.T .. ...ç'8 :-...
                                                                                                         '                                                                                                                                                                                                                                                                                                                                                                                   .''6 .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .!
                                  :
                                  1                                              :           h:m                  :                                               '
                                                                                                                                                                  !
                                                                                                                                                                  ..                                                                                                                                                                     s            t'.,                 r..
                                                                                                                                                                                                                                                                                                                                                                             k           e,                            a.                    .;;-.v.r.
                                                                           y ,(
                                                                                'Q
                                                                                 .
                                                                                 'p..
                                                                                    .          .).
                                                                                                 .:-
                                                                                                   ,=/7     C.dî
                                                                                                              .
                                                                                                              ,.r
                                                                                                                y
                                                                                                                . .$
                                                                                                                   .q.  .
                                                                                                                        yqq C, .  ,gy
                                                                                                                                    .. ;x.
                                                                                                                                         yy, .
                                        $t                          1      4                ..r                 a.t..(
                                  4.q                      .j    ;                                  ,,                ,                                                    .                                s          ,
                                      '
                                      :,:?/.J- g.;) ' .tt ,.:
                                                            .
                                                            (
                                                              .
                                                              ..,
                                                                ? G.I .
                                                                      :-
                                                                       '
                                                                       :'# /
                                                                           r
                                                                           '.k( '
                                                                                ,
                                                                                .   .x
                                                                                     - . ê.
                                                                                        . t':2 '      .0 . $'        ,T:
                                                                                                                       .
                                                                                                                       :'
                                                                                                                        .
                                                                                                                        d.''
                                                                                                                               U .x .. -.yyj
                                                                                                                               #
                                                                                                                           - r -x          .
                                                                                                                                             ,
                                                                                                                                             yg                                          ,
                                                                                                                                                                                                                                         -                                                                                                                                                                                                                             .

                                                  .q
                                                                                    .
                                                                                                                   k.
                                                                                                                    )....                                                      ....           .'             -.x
                                                                                                                                                                                                                                         ..             ,1
                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                  a! ..
                                                                                                                                                                                                                                                                                          j;                      $?
                                                                                                                                                                                                                                                                                                                   ',                             $ .(.. q                       z                                                               j j: ut- y.
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                 . ,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 z.
                                              't
                                               .,
                                                ''                           ' '                        ..                                                                                                                                                                                                .                               .                                                               s
                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                .                    ..        : .                   g,a .y                      gy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  v
                                             (.j,J J.'...:.
                                               - ,     n   'e''  5'.J..C.,pr?,e-
                                                                    .           ''L.C p
                                                                                      .'se .'  --J1#,.tJW t.:.. .y-     -#p.--A5-  ..W..-
                                                                                                                                        ..lK,    8g%y                                                                                                                                                                                    - - .t .
                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i            .-

                                              l   .        =        œv.r 1 ..-       x.   e '
                                                                                                                   * $              t
                              w           -   )       .w                          .                                                       Nv . :
                              :'-
                                .
                                t-,
                                  k.!?
                                     'j5
                                       :;
                                        )
                                        h :ts
                                            ::
                                             lb
                                              k
                                              ds?l
                                                 rj
                                                  ;
                                                  //
                                                   d
                                                   ;
                                                   .
                                                   p.
                                                    -..u ' t.:
                                                             j!.-j
                                                                4t
                                                                 j' @
                                                                 iq
                                                                  !    .X. $   q
                                                                               k...y     jjjp'
                                                                                             s.
                                                                                              k* à
                                                                                                N
                                                                                                   l
                                                                                                   '
                                                                                                   bl'
                                                                                                     tt
                                                                                                      '
                                                                                                      sr
                                                                                                       l
                                                                                                       ' 'tl*
                                                                                                            l...ytp jpyy.
                                                                                                           si           ryjy ww,,a'j . 1yôy'%
                                                                                                                                a
                                                                                                                                            -.
                                                                                                                                              ..
                                                                                                                                                ) $.        ...                      ,
                                                                                                                                                                                      !
                                                                                                                                                                                                       .
                                                                                                                                                                                                       'k
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                        , . ---.                 .
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                      .          x.
                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                          ,s                                  .
                                                                                                                                                                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                                                                                                                                                                                -         a. .                      - .                              ..        .                                  ., .             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .-..-.
                              !t'                                       .                       ..  d                                  !.. t kk                                              !.             '                                   ït
                                                                                                                                                                                                                                                 :t
                                                                                                                                                                                                                                                                                                    .q' k'x -..!.
                                                                                                                                                                                                                                                                                                                ,.
                                                                                                                                                                                                                                                                                                                                                                   'u-
                                                                                                                                                                                                                                                                                                                                                                   . t ,,
                                                                                                                                                                                                                                                                                                                                                                     -o .'                           '')
                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                                           kr
                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x'.             t.                q j ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .J                                                    .
                                                                                                                           '
                                                                                       ' ' '.- :-.
                                                                                                 r..mx
                                                                                                     :q
                                                                                                      4 r. $- j.
                                                                                                               L. -
                                                                                                                  ,- #' .%.
                                                                                                                          3/
                                                                                                                           :;lk
                                                                                                                              j
                                                                                                                              ::...
                                                                                                                                  sjJ
                                                                                                                                    r)
                                                                                                                                     /
                                                                                                                                     $
                                                                                                                                     ',
                                                                                                                                      j '
                                                                                                                                        qv . -
                                                                                                                                             ..
                                                                                                                                              . -t.
                                                                                                                                                  4
                                                                                                                                                  $f
                                                                                                                                                   '' q                                                                                                                                                                          .                    .
                                                                                                                                                                                                                                                                                                                                                      ,4::
                                                                                                                                                                                                                                                                                                                                                         p%
                                                                                                                                                                                                                                                                                                                                                          *
                                                                                                                                                                                                                                                                                                                                                          q.
                                                                                                                                                                                                                                                                                                                                                           *
                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                           S'
                                                                                                                                                                                                                                                                                                                                                            4
                                                                                                                                                                                                                                                                                                                                                            .,:
                                                                                                                                                                                                                                                                                                                                                              s.;
                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                .j
                                                                                                                                                                                                                                                                                                                                                                 ('
                                                                                                                                                                                                                                                                                                                                                                  4
                                                                                                                                                                                                                                                                                                                                                                  ..e
                                                                                                                                                                                                                                                                                                                                                                    .1
                                                                                                                                                                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                      1'
                                                                                                                                                                                                                                                                                                                                                                       .:1k
                                                                                                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                                                                                                          ;1
                                                                                                                                                                                                                                                                                                                                                                           p'j
                                                                                                                                                                                                                                                                                                                                                                             /
                                                                                                                                                                                                                                                                                                                                                                             ':
                                                                                                                                                                                                                                                                                                                                                                              *j
                                                                                                                                                                                                                                                                                                                                                                               Ip
                                                                                                                                                                                                                                                                                                                                                                                ..z x z e ' w. )R
                                                                                                                                                                                                                                                                                                                                                                                                q:?t.-                                                          'x,..-..-.-- .:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               J.ië.t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                       t.                      . '.                               .
        '>
        ...
        2.
                 h..f         . :.'       t.'.                                        ,
                                                                                                    .t
                                                                                                     ;
                                                                                                     k          '
                                                                                                                 .,
                                                                                                                  :        :
                                                                                                                           .  r      J
                                                                                                                                     ,;
                                                                                                                                      I.          ;
                                                                                                                                                  /j
                                                                                                                                                   .                                                                                                                                                                  q.                              q.;     .   -  '                         f?                           jg      ...                        .?q.                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ., lr
            x.                                    .,s.                                      2                                                 <                                                  .                        ..                                                                                                      .                                                                                                          ,                             x                                  .1   r.
                                  ' 9
                                    ...*-
                                      r
                                                                    x. -, . ..
                                                                                          y'
                                                                                           ..- ---                         t'       ' '                .                   'k
                                                                                                                                                                            ..       l             l1                                        k                                                                                          . ..-                    !'   ' ' ,                     -        t                  -                        r t - -'.                          %                    'L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '- z-
                              : -. $x
                                          ..            .. , s /.
                                                  5../ .#       e:4.
                                                                   r, -:qy,
                                                                          q
                                                                          .                                 .
                                                                                                             l.i
                                                                                                                                .                     .
                                                                                                                                                      ;. .J'p .' . ,j . ...             ,u   t j /g.
                                                                                                                                                                                                   /. ).;
                                                                                                                                                                                                        J //.Jp./,  :,.,
                                                                                                                                                                                                                       /,.
                                                                                                                                                                                                                         --:
                                                                                                                                                                                                                           6,Z/ /
                                                                                                                                                                                                                                .-7rz.
                                                                                                                                                                                                                                     z
                                                                                                                                                                                                                                     .                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                                                                                                                    ... ,,
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                         .

                      k.-                                                                                                                .                                lk         .!
                                                                                                                                                                                .-.z.- ,       !k. ,.       .              ..                                                                                                                 .               .                          .
                                                                                                                                                                                                                                                                                                                                                                                         ..

                          1>.                          .        .            ..
                                                                                    :.vp
                                                                                    .
                                                                                    1                                                   ,
                                                                                                                                        g,-mj;-
                                                                                                                                              ./
                                                                                                                                               ./7/ 4
                                                                                                                                                    .'r.
                                                                                                                                                       ,p..,
                                                                                                                                                           .,g,.
                                                                                                                                                               lfb-r. g -jc,..
                                                                                                                                                                             y'/y.  4gg ;.,s
                                                                                                                                                                                           ,
                                                                                                                                                                                           .
                                                                                                                                                                                           -
                                                                                                                                                                                           . -  j y-  l-.g y j.y ...)J,g -gx-.
                                                                                                                                                                                                             .                  ç                                                                                                                                                                                                                               ..                                                    .

    .             jr                                            .                                           k                       4k.ë'                         .
                                                                                                                                                                                    ,. l
                                                                                                                                                                                       t                               -.
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                        r..:.
                                                                                                                                                                                                                                                            vn
                                                                                                                                                                                                                                                             a ..;.                                                    1;y. -1.                                                  L                    l                4k                                  -.                  ?:          -'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             )..                 t                     42
                     ;'.''-.
                                  '.y.,'g  .''
                                      t.''.'
                                             .g.sj-.,r
                                                     <A,.:U
                                                          '
                                                          -.!
                                                            ./c.4' ,X..Q.y -    .;tjr j.j
                                                                                        ./,g. (.j. ,.,t-K.jy .
                                                                                                             b.étg( .;? .,,,          p
                                                                                                                                      ! g ,j' /   '
                                                                                                                                                  3/,
                                                                                                                                                    y.... T..pp.
                                                                                                                                                               ;y m ),'
                                                                                                                                                                      .    ,
                                                                                                                                                                           Q'yj/ y
                                                                                                                                                                           .y'7 '                           . .                                              e. Q'                         Y ' '                                         ''                           -                             i                  '. i                  ..                            >                     ' 'k
            l.'z'
                ':
                 'v .
                    -                      , ''. h%. .
                                                  '         b     : ...      -f
                                                                              . ;      .'
                                                                                        -       -.. .    -L              --'.           ,..
                                                                                                                                        '    -     ,
                                                                                                                                                    ' t% .                ,j
                                                                                                                                                                           >
            s- $..
                  ,                -.'j,
                                       j;k'
                                          .!
                                           r-...r.. . . à    ?j
                                                              .
                                                              ,4
                                                               1j;----:.d
                                                                 //
                                                                  '     $
                                                                        ,
                                                                        s;p.-..a,
                                                                          ,,         .:,
                                                                                         ç ..
                                                                                            - )
                                                                                              L
                                                                                              3?
                                                                                               j't. -
                                                                                                    jé
                                                                                                     !g
                                                                                                      j
                                                                                                      !r -.--
                                                                                                            .4f
                                                                                                              :
                                                                                                              q
                                                                                                              .
                                                                                                              ài
                                                                                                               .,
                                                                                                                t!!r.
                                                                                                                    --
                                                                                                                    ,.-
                                                                                                                      jt
                                                                                                                       r
                                                                                                                       :;p
                                                                                                                         j!,:.--
                                                                                                                          k'
                                                                                                                           ,
                                                                                                                           -
                                                                                                                           '
                                                                                                                      .......  .-..,f
                                                                                                                                    â
                                                                                                                                    jj
                                                                                                                                     f
                                                                                                                                     ,
                                                                                                                                     b
                                                                                                                                     àf
                                                                                                                                      t'
                                                                                                                                      --
                                                                                                                                       t
                                                                                                                                       ,
                                                                                                                                       '
                                                                                                                                       f
                                                                                                                                       l?
                                                                                                                                        :
                                                                                                                                        ,
                                                                                                                                        kL
                                                                                                                                         --,--
                                                                                                                                             :.c
                                                                                                                                               ..
                                                                                                                                                -
                                                                                                                                                .
                                                                                                                                                --  .-
                                                                                                                                                     ..-
                                                                                                                                                       .t
                                                                                                                                                        ,',, - ...-.-- J
                                                                                                                                                                       . ç 't                                          .
                                                                                                                                                                                                                           .        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                     Nw...                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .-...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . -,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,..,
                     -                                                             œ',                                 '          '         '                          %   'i$  '
                      -
                              '*'N3.
                              L    $=''N*N.                                                                  '&' C'Y                                                                  'jN               *'                     .                ''            '                            .                              '                                                                      'n     : G-' '                                                                          i           Y            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t
                                                       &' t                                         . '                                   r$xq
                                                                                                                                             ,à                       ..           a.w ; z.'y-                                      -'
                                                                                                                                                                                                                                     ,'                       t.-.. j .-                         st-t'-..$e.j,(m,
                                                                                                                                                                                                                                                                                                                Rit.t                                             # r:           ç'                   . -'
                                                                                                                                                                                                                                                                                                                                                                                                         .' .   )                                                          a        R1 ' <:.t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r)                       -'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                   -
                                              '
                                                                - .-                                        (x'-                                                      -            .
                                                                                                                                                                                   - .
                                                                                                                                                                                     ;                                                       v                                                                                                                    z                                                                      ,.. s                         -             yt.,xy.                                  ..             .
                                                                                    Y                                                              . .c - -
                                          (ua  r
                                                 /:
                                                  . JJoca  , .
                                                               .,.. ;V./<
                                                          ...c.a
                                                               .
                                                               ' .-.k.g . :..j.-.,.   ()..
                                                                                         ).;r
                                                                                            c,c.. '-.-, - -%-.
                                                                                                    -
                                                                                                             .-.
                                                                                                               t3
                                                                                                                .-
                                                                                                                 ,,k.
                                                                                                                    1.'
                                                                                                                      .l.,' n
                                                                                                                            '*
                                                                                                                             ,Cr' . ,                                                                                                                                                               ,                                     .
                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                   ,
                                              -.
                    <..-
                    j    t    $    .,   %         '         e         -..
            t'
             -k'ut'
                  k t    ,,-. j .o                                              .     ,           .    jj        .
                                                                                                                 .t ; 1   - /q.
                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                , ..,.-s.
                                        y s,,,
                                             :.
                                              .,
                                               . .,;g    ..
                                                          ,,  . o.p  ,  )
                                                                        ,   .' t.e
                                                                                 .  .
                                                                                    .0.  ,
                                                                                         ..-.   o.
                                                                                                 rj.
                                                                                                   /  ..g/
                                                                                                         ' 0
                                                                                                           ..-  ,
                                                                                                                -j
                                                                                                                 ,      ,.g
                                                                                      - -                                                                                                                                                                                                                                                                                                                                                                                           ,
                     î   J
                         ,-
                         ..
                          $t. ..               .ev.r---;.;                                                                                                                                                       . .                .       %                         -                   ,                           .         . ..                                  ..             .         ..
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                          ..                        ..           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                            .

                                              .' (         1,              .                  ' Ak                              q                             .                                             .                           .                                                                                                     Jt                                         7,          ).rw                                                      $                             t
                                 .                                           $. -
                  .. '
                       :. .-'.'t'' f
                                   -   x.o-                                                             -.                                xy,qk               .!.          u4yj                             i)                          ;               - x/jk                .,,phj1                                         ..... ' k/'.'                                                              ,! ----vr                       Mzr
                                                                                                                                                                                                                                                                                                                                                                                                                                           -                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               a:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                rj                  sjyrjj jr                                      xt
                                                                                                                                                                                                                               'f
        ,            ; .. .;z . ,
                               .
                                   :
                                   r
                                     .
                                                                    &u
                                                                     i ..t
                                                                         ..
                                                                          -
                                                                          .
                                                                          ï- j
                                                                             t
                                                                             ;
                                                                             p
                                                                             ''- .'
                                                                                  3
                                                                                  q
                                                                                  j
                                                                                  ':
                                                                                   j
                                                                                   ït
                                                                                    l
                                                                                    h'-
                                                                                      '
                                                                                      .- 1k
                                                                                          41
                                                                                          .7
                                                                                           -1
                                                                                            /
                                                                                            '..'
                                                                                               à
                                                                                               6
                                                                                               :j
                                                                                               b3
                                                                                                ?
                                                                                                t4:
                                                                                                  /7
                                                                                                   'éf::;;bj1qs       -
                                                                                                                                                                                                        .
                                                                                                                                                                                                       ... . -
                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                 -. ...
                                                                                                                                                                                                             - -. ..,                                   . 4
                                                                                                                                                                                                                                                          fL
                                                                                                                                                                                                                                                           i2
                                                                                                                                                                                                                                                            '. '-p
                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                 i::T
                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                    tj
                                                                                                                                                                                                                                                                    -,...'
                                                                                                                                                                                                                                                                         -.
                                                                                                                                                                                                                                                                          '.M'
                                                                                                                                                                                                                                                                             .                               .                 ''''''                             .
                                                                                                                                                                                                                                                                                                                                                                            b-h
                                                                                                                                                                                                                                                                                                                                                                        wk. p                 j
                                                                                                                                                                                                                                                                                                                                                                                              !s''',- , -%'
                                                                                                                                                                                                                                                                                                                                                                                                          )
                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                          ..'*'
                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                              qj
                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                r,a
                                                                                                                                                                                                                                                                                                                                                                                                                  )4
                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                   -ï.
                                                                                                                                                                                                                                                                                                                                                                                                                     t4
                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                      ?1
                                                                                                                                                                                                                                                                                                                                                                                                                       rj
                                                                                                                                                                                                                                                                                                                                                                                                                        rd-
                                                                                                                                                                                                                                                                                                                                                                                                                          z. .k
                                                                                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                                                                                              r':
                                                                                                                                                                                                                                                                                                                                                                                                                              ' ';
                                                                                                                                                                                                                                                                                                                                                                                                                                 ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                 -'
                                                                                                                                                                                                                                                                                                                                                                                                                                  .'''''
                   ....-             y:                                                . ,                                                                                                                                                                                                                                     *'                 .
                                                  .t....u ,ka!
                                                             .- .q                                                                                         ...                                                             x                                                          ,                                                           ç                              : !                              (
                                                    ' .: ! grx                                      .             .                 . .
                              .                                                                                                                                                                                                                                                                                            ..
                              h                                                                                                                                                                                                                                                                                                .. L.v.àz..
                                                                                                                                                                                                                                                                                                                                            .j jjjp
                                                                                                                                                                                                                                                                                                                                                  a.
                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                  .j.
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                    ; ,g.j .)..
                                                                                                                                                                                                                                                                                                                                                              q:.q
                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                    . .:..*jz
                                                                                                                                                                               .                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,>
                              .                        .
                                                                ,:
                                                                 'j4'j
                                                                     r . ..... j
                                                                               t
                                                                               jjj
                                                                                 l. ,
                                                                                    jjjrL
                                                                                        q
                                                                                        éô
                                                                                         qj
                                                                                          f
                                                                                          ? .% ,
                                                                                               jj'.
                                                                                                  s.j
                                                                                                    4:/ !
                                                                                                    .
                                                                                                        ,.js!
                                                                                                            ;
                                                                                                            j'.                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                  js
                                                                                                                                                                                                                                                                                                                   pq
                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                    h.,.
                                                                                                                                                                                                                                                                                                                       -h,'
                                                                                                                                                                                                                                                                                                                          , ..;<
                                                                                                                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                                                                                                                                âj jrjj.q  y,     ,              .
                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                 z%j
                                                                                                                                                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,


                                                                                                                 .                                                                                     . .                               ,...
                                                                                                                                                                                                                                                                                            k ..            '                             );                  k .q.2                          yrj,                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                        'E .                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                  . .xw.                            .   -                !: .
                                                                                                                                                                                                            q. xx ., -q                                                     j $
                                                                                                                                                                                                                                                                              ' 'x .u.kk . .1 ,-..'
                                                                                                                                                                                                                                                                                                  xj. .. -'. .'                                                                                                                     r.. ..j                            .                              .. . . .
                                                                                                                                                       :                            .'
                                                                                                                                                                                     k c                                                                              :.,. .:                                 x.x.-.- --                                                                                                             -..x . t'$                            l -..t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                        ) Ix' '

                                                                                                                                                                                                                                                                                                          (
                                                                        Case 7:18-cv-00499-NKM-JCH Document 10 Filed 11/08/18 Page 4 of 7 Pageid#: 44
'

                                                                        .
                                                                            t.                                                         (                .-.-.. .                           !.               * '                                                                . .--j                                       .                 .                                                                                ..--% '(                                     , t ,.
                                                       .
                                                                                                                                                               , a,                                                ..J4.*...a ar
                                                                                                                                                                                                                               j                        y,
                                                                                                                                                                                                                                                         a                    a                        .%.. z..b
                                                                                                                                                                                                                                                                                                               u. . ..                                                     a                  z<v.; w
                                                                                                                                                                                                                                                                                                                                                                                                    j.                          j.
                                                                                                                                                                                                                                                                                                                                                                                            .u',!. .c,.                                                                                                        pF.
                                                                                                                                                                                                                                                                                                                                                                                                                       '.
                                                           2f...
                                                               â'.p.pup. v.(.
                                                                            jS-
                                                                              ;.x
                                                                              '   Jj4...-.).s..x.).'â. $'ua'p
                                                                                ...      ..
                                                                                                            g.Jj.,
                                                                                                                 (jp &..j,
                                                                                                                         ..6 :y.jN..p'
                                                                                                                                     .'
                                                                                                                                      j;
                                                                                                                                       ,                        .                          .                   .
                                                                                                                                                                                                                       ..         ..                                                                                                           s.. .
                                                                                                                                                                                                                                                                                                                                                    .            .f
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                    -.u!p
                                                                                                                                                                                                                                                                                                                                                                        '..D
                                                                                                                                                                                                                                                                                                                                                                           .j7/
                                                                                                                                                                                                                                                                                                                                                                              '.
                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                                                   ..C
                                                                                                                                                                                                                                                                                                                                                                                  ;? . /
                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                       ..'
                                                                                                                                                                                                                                                                                                                                                                                         d.vo
                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                   .               .

                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                               '

                                                            .
                                                                                          .                                                    -                                                                                                            s -k                                                            s.
                                                                                                                                                                                                                                                                                                                            j.               ,jt-. -.!. q..                    1;
                                                                                                                                                                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                                                                                                                                                                . >.                          k
                                                                                                                                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                                                                                                              '                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .               .                  J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  --....
     .xz..-. ,,'! 'x.....,.'..
     h                                                       C
                                                             ''
                                                              .;J1'
                                                                  : . .p
                                                                       ''.
                                                                         ; J&.
                                                                             a'.
                                                                               q; g'
                                                                                   n,Ng.
                                                                                       e , ..J<.'
                                                                                                bj
                                                                                                 /q/ CE'.y'
                                                                                                          .y'
                                                                                                            /.r 'j.-
                                                                                                            .      .XCjy:
                                                                                                                        'j#& .''-.'.:.,''
                                                                                                                                        .W'.j.J.
       '
                                                           (                td1:             ''
                                                                                              :                       *                                                                                Ik ''
                                               '
                                               >.                           ).            e-      .           'x-                                            .                         .                        .1. s
                                                                                                                                                                                                                    u .
                                                                                                                                                                                                                      t . .qj                                                 =e.l
                                                                                                                                                                                                                                                                                 r.                           .j
                                                                                                                                                                                                                                                                                                               b
                                                                                                                                                                                                                                                                                                               4
                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                               -j
                                                                                                                                                                                                                                                                                                                !:                       ..              .
                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                         ..jri
                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                             ./t ' :
                                                                                                                                                                                                                                                                                                                                                              '     j..        ; ja:s,-
                                                                                                                                                                                                                                                                                                                                                                      . xrj .ax'      .% :aset'
                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                              .    :
                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                    ,c J-
                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                         f   J.
                                                                                                                                                                                                                                                                                                                                                                                              6
                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                              x'm
                                                                                                                                                                                                                                                                                                                                                                                                w.
                                                                                                                                           '
                     .   .x.
                           ',
                                   .           .y K?/        eM
                                                      p..' u.'              .
                                                                                                              . s.
                                                                                                             .. ..
                                                                                                                                                    '
                                                                                                                                                    -       r.../. ..-.
                                                                                                                                                                      /.g,.
                                                                                                                                                                       -  ''
                                                                                                                                                                           r
                                                                                                                                                                           . 'J.-.,'-..L1
                                                                                                                                                                                        ./,                                                                                       .
                                                                                                                                                                                                                                                                                          ,       .
                                                                                                                                                                                                                                                                                                       h x.,.            t'. -)s,.                           '
                                                                                                                                                                                                                                                                                                                                                         ... .
                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                ; .   'u y'yb
                                                                                                                                                                                                                                                                                                                                                                       ,     t) f...
                                                                                                                                                                                                                                                                                                                                                                                       .         '-
                                                                                                                                                                                                                                                                                                                                                                                                  . .
                                                                                                                                                                                                                                                                                                                                                                                                    .                                              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                             .                 %    %                                                        .                                                                                                                                                                                                                                                             .        ' .      .
                              '                                             x                                                                                   Nw.                    .'                                         it 1...                        .             ' l.                                                          *n-                                                              '                                                         .                      1
                                           .                                                                                                                                               x                                                                      ,....         .,        y z                                    tk                .                           . .                                                                                      c.                     r
       .
                                                   &                            '
                                                                                J 6' CX
                                                                                     .
                                                                                      '.'c/1.
                                                                                          *
                                                                                            '.g
                                                                                              -z
                                                                                               '/.e
                                                                                                  'r.
                                                                                                    / ,7,
                                                                                                        ''q /'
                                                                                                             /N/ ',.'
                                                                                                                    n0 :'
                                                                                                                        ,g
                                                                                                                         ',.
                                                                                                                           6..C
                                                                                                                              x4?
                                                                                                                               .
                                                                                                                                '... 'w <f''
                                                                                                                                           0. 'Jt.
                                                                                                                                               ' ./
                                                                                                                                                  1* .'@.-
                                                                                                                                                       t,
                                                                                                                                                      '' .# -'..
                                                                                                                                                              . p?
                                                                                                                                                                - ./.
                                                                                                                                                                    r -'
                                                                                                                                                                       -!.. .5- ..
                                                                                                                                                                           .
                                                                                                                                                                                                           .
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                           .. ,       '         '
                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                              d.i
                                                                                                                                                                                                                                                                                              .                                                                   '&           .                                           .                   >                                 *                  '
                             G%' .     -  '
                                                 (-
                                                  ' ,         ..k . =ç . < -w J-.    .
                                                                                           -: ' t           k- (          -:            )              -'                                                                                                                                                                                                          t 4'                        '
                                                                                                                                                                                                                                                                                                                                                                                                                            (                                           e                     k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               l.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -=-
                                   1. ;c' ,LU > tjr kk . .. - ..f.....:y,.:'-.*s.' .. :,àw4.'.$',*!j:;rjF!rjjt/,lj./tgjj./@'-à4f;b ...aj44/.fR%, , .--.
                                   1.-.. -. ,
                                            3
                                            6
                                            3
                                            ::
                                             ;3 j
                                                /
                                                f4
                                                 f
                                                 ;?
                                                  .
                                                  f
                                                  Lï
                                                   .
                                                    , 4
                                                      :7
                                                       %
                                                       . 'rq
                                                           .j
                                                            gj
                                                             /
                                                             ,p '
                                                                .. ' ..
                                                                      .
                                                                    . .- -                          ..                             =
                                                                                                                                                        . .
                                                                                                                                                                               .                                   . .-                         ..                                 ,  j=..n                            v-u..a..G
                                                                                                                                                                                                                                                                                                                                                             !..
                                                                                                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                .. .
                                                                                                                                                                                                                                                                                                                                                             c' '.. ..... I .<. . .m.
                                                                                                                                                                                                                                                                                                                                                                                       g-.k
                                                                                                                                                                                                                                                                                                                                                                                       ç4:
                                                                                                                                                                                                                                                                                                                                                                                                  -j
                                                                                                                                                                                                                                                                                                                                                                                                   f;
                                                                                                                                                                                                                                                                                                                                                                                                    L)
                                                                                                                                                                                                                                                                                                                                                                                                     34
                                                                                                                                                                                                                                                                                                                                                                                                     b;.
                                                                                                                                                                                                                                                                                                                                                                                                       j4
                                                                                                                                                                                                                                                                                                                                                                                                        f
                                                                                                                                                                                                                                                                                                                                                                                                        v
                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                        u
                                                                                                                                                                                                                                                                                                                                                                                                        .;..3
                                                                                                                                                                                                                                                                                                                                                                                                          , j.
                                                                                                                                                                                                                                                                                                                                                                                                             jj
                                                                                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                                                              .j
                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                               .-;
                                                                                                                                                                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                                                                                                  ,j
                                                                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                    sq.q
                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                       jj
                                                                                                                                                                                                                                                                                                                                                                                                                        .L
                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                                                                                                                                                                                         .                             %                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
              $k2'. h>zx x )
                                               '
                                                   :''.         &                .
                                                                                                                                        j:              l                                                                  L.#                                                                                           p                                                 !                   ..                                                                  .-:uz- ,
             7..y . . .': .; .S.f..
                 à
                                   .;
                                    ..èp..#'.-'p..
                                  '.. (
                                       ,
                                                 '
                                                 t.Ni
                                                    t
                                                    .
                                                    S'w d.C
                                                   .*      '
                                                           ./V.gX.
                                                          . .e
                                                                ,
                                                                .'.
                                                                  1'
                                                                   #jq,7:
                                                                        ,
                                                                        .,M ...
                                                                        ' ..  -
                                                                              <>. .
                                                                                  .-
                                                                                   '
                                                                                   'x.
                                                                                     .
                                                                                     ')'
                                                                                     ,
                                                                                     -
                                                                                       -.
                                                                                        .p-..-
                                                                                             ..
                                                                                              p..
                                                                                              w f'
                                                                                                 ,-
                                                                                                  ..
                                                                                                   :0'8,.!.'
                                                                                                           V6,
                                                                                                             ..
                                                                                                              X
                                                                                                              .
                                                                                                              m-'QF
                                                                                                                  .'.).',,'
                                                                                                                          V.%y.
                                                                                                                          5   ,J                                                               .
                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                          -                                                                                                                            '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ',          .
                         '                                          .           '
                                                                                .(k $                                                                                                          l                                          !,                     (                             q                       .                       ,,                                  z                                           .....lq.
                                                                                                                                                                                                                                                                                                                                                                                                                                      ..k                                                     .            .
                -    - --
              .% -- ' - '                               '

           Nw
             w0
                     -             .... .  N                1.
                                                            -
                                                             -
                                                             X'
                                                              -- &.J7
                                                                    ..
                                                                    ,/a.ï-.'
                                                                           .- '/ .-.
                                                                                   ,
                                                                                   '. '...k
                                                                                          ',''
                                                                                             -..
                                                                                               %X$.-T
                                                                                                    '.
                                                                                                     ,'-.
                                                                                                        J''J..4
                                                                                                              *'-
                                                                                                                .
                                                                                                                -.fj'C.-'-''.-'
                                                                                                                              --
                                                                                                                               ,
                                                                                                                               *.
                                                                                                                                )'
                                                                                                                                 ---.'. '
                                                                                                                                        -.'hJ,- X .
                                                                                                                                                  a.'' - ..(
                                                                                                                                                  '        P& L.' X                                                                            ..                                         .                                                                            '                                                                       *                                  *
             .-                                                                                     ,         $        .-. kJ...                                                                                                          G.u-).''. 'h                                        'Nt                                '.zo 8                                                    x; jz
                                                                                                                                                                                                                                                                                                                                                                                           .                                    a ,ep-''
                                                                                                                                                                                                                                                                                                                                                                                                                                ,      tq-e                                          Nx
              *.- '
                             -.
                              .    )''
                                     ,,x       kt ,'
                                                   %-0
                                                     ..j 'X,.
                                                            $,
                                                             X
                                                             '..
                                                               ,VP.w
                                                                   -. .j
                                                                       ;7
                                                                        .J . T .-,,f tD
                                                                                      ',,
                                                                                        .*
                                                                                         .;
                                                                                          *'
                                                                                           ?
                                                                                           ,'k.
                                                                                              '
                                                                                              .,.')H
                                                                                                   -!'
                                                                                                     r'Q;.
                                                                                                         N
                                                                                                         '., u
                                                                                                             -'
                                                                                                              zw
                                                                                                              ê't.t
                                                                                                                  ..
                                                                                                                   '4.
                                                                                                                     ' ,.CCq.yl.-.t'
                                                                                                                     X             /j.o'
                                                                                                                                       .,9kJ-f.'
                                                                                                                                               XQ-, -h ,
                                                                                                                                                       ï
                                                                                                                                                       k
                                                                                                                                                       -'
                                                                                                                                                        . pJj
                                                                                                                                                            j/!
                                          $ -. j9-? V ..J..
                                                   .- -               '7
                                                                       - .-u-' . '-.,-: t ' #-'9-/.          #x'u'   xt.'-C.
                                                                                                                  -,%.
                                                                                                                     i                    k
                                                                                                                                                          .r..z- .                                                                              -
                                                                                                                                                                                                                                          .-.. .-
                                                                                                                                                                                                                                                            '.                 '
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                ,         -
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                    .,
                                                                                                                                                                                                                                                                                                                                                                               '

                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                .                . . --                    -    - . .
                                                                                                                                                                                                                                                                                                                                                                                                                                  , ..
                                                                                                                                                                                                                                                                                                                                                                                                                                       , -
                                                                                                                                                                                                                                                                                                                                                                                                                                                       , .              .        .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                             .


                                  :,         j
                                   ''', .v c J' .
                                                ,.   .     t,      ; jk    y
                                                                           . ..j. *
                                                                                  j
                                                                                  .x
                                                                               ,,' 8
                                                                                        .        .
                                                                                                 j......    . I    j q. $
                                                                                                                        k
                                                                                                                        .z . r       j
                                                                                                                                     r
                                                                                                                                     ..y tj. .
                                                                                                                                             g
                                                                                                                                           jjjjj
                                                                                                                                               .-
                                                                                                                                                j
                                                                                                                                                .t
                                                                                                                                                 .
                                                                                                                                                 jg
                                                                                                                                                  j
                                                                                                                                                  yj
                                                                                                                                                   j
                                                                                                                                                   yq
                                                                                                                                                    j
                                                                                                                                                    )
                                                                                                                                                    yj
                                                                                                                                                     j
                                                                                                                                                     y
                                                                                                                                                     jjs
                                                                                                                                                       ; e
                                                                                                                                                         q
                                                                                                                                                         j
                                                                                                                                                         q.
                                                                                                                                                          x
                                                                                                                                                          j
                                                                                                                                                          lz
                                                                                                                                                           r
                                                                                                                                                           z
                                                                                                                                                           j
                                                                                                                                                           ju
                                                                                                                                                            a
                                                                                                                                                            jqs
                                                                                                                                                              .
                                                                                                                                                              j).  s
                                                                                                                                                                   as
                                                                                                                                                                    .a                                         ,
                                                                                                                                                                                                                                  c                                       ..
                                                                                                                                                                                                                                                                                                               ,3.
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                  .. ...
                                                                                                                                                                                                                                                                                                                                                                       .           $
                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                         ..
                                             ..:
                                               *
                                               '
                                               b
                                               .g,
                                                 ..
                                                  J-..
                                                     ,6.
                                                       p  ..e . , #'
                                                                  -'T
                                                                    -.
                                                                     p..
                                                                       A.  A
                                                                           ;    -   .
                                                                                    .,
                                                                                     I
                                                                                     .
                                                                                     .
                                                                                      r
                                                                                      &:.r. ,  , lj N t # '
                                                                                                          . 4  C.
                                                                                                                -m:    )
                                                                                                                       p,..
                                                                                                                          '
                                                                                                                          ..
                                                                                                                           =.
                                                                                                                            '
                                                                                                                            x..
                                                                                                                              01- . .
                                                                                                                                    :
                                                                                                                                    î:          ,   - .-  =                            .
                                                                                                                                                                                                   . ,             -
                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                           .                                  .
                                                                                                                                                                                                                                                                                                                                              . -        .                                                                     o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                   .         '   '     . . ,j,,p
                                                               j.
                                                                yq       j/l/'
                                                                                                                               :   T
                                                                                                                                   v a.'o- j jk             j.                                                              .
                                                                                                                                                                                                                                                                  v .
                                                                                                                                                                                                                                                                                                                                 .                                                     ,
                                             .q; a,

                                      '' C. 8'
                                                .             jr .J.
                                                                   ;.        *
                                                                             .
                                                                             $, . ... 'x,
                                                                                        .j
                                                                                         :!y l k
                                                                                               .         ..       ! ;t        t.n
                                                                                                                                :xx
                                                                                                                                  . .s
                                                                                                                                     j
                                                                                                                                     k..                    jju,.
                                                                                                                                                        ' ''.'                                                                                                                                                                                                                                                                     .                       ,            . .,             ...
           --        -                y.. ,   *. 8,.*,
                                           ' .'
                                                   - -
                                                     '. i'-.j
                                                      ,
                                                       i; .
                                                       '            .
                                                                        .
                                                                            .
                                                                               yu-
                                                                                 ,
                                                                                  k'p.'
                                                                                      . -.,,..i,,...     0Pe5- .
                                                                                                               u'='
                                                                                                              ''
                                                                                                               )  ,..'''
                                                                                                               t i* y .i (/6 .,..C4 '/.             - A'.:
                                                                                                                                      4.9.-/..p'jjjp... .      .               .
                                                                                                                                                                                           -
                                                                                                                                                                                            .


                                                                                                                                                                                                   (( .,.                                      '                                                                             y
                                                                                                                                                                                                                                                                                                                   '' -fk- v !                                                         ,                       .. , .                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . ..

                                                                '
                                                                                                                 =N                                                 .                                                       :                  .'                                     .                   ,              .           .'''                                                                                       Lm                                  .-
      '.
        <z ,
    .. ...
       .&
           ..-
             z'7 ?...                      .
                                           .
                                                            .. .
                                                               ..
                                                                        '
                                                                            e.6t.'u'
                                                                                   .
                                                                                   ,F
                                                                                              7
                                                                                                              .                            X....
                                                                                                                                          ='
                                                                                                                                        .u-  ..
                                                                                                                                               '
                                                                                                                                               =h:-J...uf
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               '
                                                                                                                                                        ..a..'
                                                                                                                                                             l.
                                                                                                                                                              ',''
                                                                                                                                                                 y&
                                                                                                                                                                  --:à0L:.'t
                                                                                                                                                                           .'wT..u'./.J
                                                                                                                                                                                      #.p
                                                                                                                                                                                        '
                                                                                                                                                                                        -,Q
                                                                                                                                                                                          '..
                                                                                                                                                                                            '1
                                                                                                                                                                                             ...î
                                                                                                                                                                                                '
                                                                                                                                                                                                ,'A.k,
                                                                                                                                                                                                     -
                                                                                                                                                                                                     t'-.6.K.J '
                                                                                                                                                                                                               .
                                                                                                                                                                                                               ï,
                                                                                                                                                                                                                ''
                                                                                                                                                                                                                 -'.'
                                                                                                                                                                                                                    LJu.
                                                                                                                                                                                                                       uê..               *                           ?                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . . ..,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  g.a    6Lk .C 5t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .5-
                                   .                                                                                               I                                       .                               '                                                                          '                                                                                                                                                                # '                                                              .
                                                                                                                                                                                       .                   -                                            ( ( .
                                                                                                                                                                                                                                                            '                                              -..-                              t (                                                   t
                                                                                                                                                                                                                                                                                                                                                                                                   .          ..                                                                         (              :               ?
                                                                                                                                                                                                                             '
        C-JF .
       O-
        '
        .
             '
             ,
             :.
               - '.''
                    ,..' '.
                          ,(1-
                          t .
                              1.
                               /-.
                                 tp5.
                                    ;b., ,a'.J=:1.
                                                 m..
                                                   d-r-.
                                                       ,,...
                                                           -
                                                          ,t
                                                           q
                                                             -r-.
                                                                W-/J.3#.,
                                                                        .-. ft'
                                                                          '   n -';dst.
                                                                                      '
                                                                                      .
                                                                                        ./
                                                                                         =
                                                                                         ,ca
                                                                                           x
                                                                                             '- p-. ,ef2puVn.
                                                                                               .-           -J .'.
                                                                                                        ..-- .   ,
                                                                                                                 J-t6'>
                                                                                                                      '
                                                                                                                      u'd
                                                                                                                        '..-/.:'
                                                                                                                               .5
                                                                                                                                -..
                                                                                                                                  P-'r:.
                                                                                                                                       cn-
                                                                                                                                         .
                                                                                                                                         /Jf.
                                                                                                                                            A-,,                                                   .                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                       ,                       ..
        .%
         ..''
            >a x fr' :, ..                                       '.
                                                                .);'                                                                   *                                                       .                                                                                                                                s..
                                                                                                                                                                                                                                                                                                                                .                                                                  x&.                                     :
           ' ' $&.
             '
                                                                :  %                                    ..                                                                                                                                                                                                                                                                                                                                                              %
                .,
       .. t'.-..
               '
               %. ) $gjy l
                         ('.
                           ttg- d.al g.,
                              ', x,
                                         .'.,
                                            x.o.,
                                                $,
                                                 g. . ccp-c
                                                 .                  g.o g a jr ngt,         gyygjn p j8 q
                 ; i           k. h :        jj   jk y      (     .   $    . :.xrs    $       4j .j       ! . .kI . lIL, *.j
                                                                                                                           u     :(>    )               mo. .                                                                                                                      -..r.:                         e'..-.        -.                                                          .                                  .y      t               1Z.a
             ''h,'-'$J
                     .'.4J.,k'#ï,.
                                 'k..
                                    ze.
                                      fjj
                                        .
                                        ,'Nj.p'
                                              r#/>:j#.
                                                     'NA
                                                       . e l-,-kv.. .
                                                                    & ,'
                                                                       pg'
                                                                         y.è . Qù.'
                                                                                  ;.
                                                                                   =p r'. ...-p
                                                                                     '
                                                                                              .'
                                                                                               .)rf'
                                                                                                   s.
                                                                                                    )*5..
                                                                                                    -
                                                                                                        ,
                                                                                                        y.$.
                                                                                                        . .%
                                                                                                           A..L
                                                                                                              i
                                                                                                              ,.
                                                                                                               h-.
                                                                                                                k,hi
                                                                                                                   .,ê' ''4-.xgv./.'.
                                                                                                                                    :      r                                                                                               '                                                  -.&, .                         e!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                            .  . ..
                                                                j        j  .....                              #                                                                           .                                      .                                                                                           ..
                                                                                                                                                                                                                                                                      i.
                                               l
                                                 /$                                                     -        -     .   V fVC
                                                                                                                                                                   '
                                                                                                                                                                               .j.ug..,.o
                                                                                                                                                                                        ..
                                                                                                                                                                                         y....u
                                                                                                                                                                                              ''1
                                                                                                                                                                                                .
                                                                                                                                                                                                ,'j                                                     .
                                                                                                                                                                                                                                                                 .-
                                                                                                                                                                                                                                                                  u x.
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                  u   gp,
                                                                                                                                                                                                                                                                                        p .'.y. '.
                                                                                                                                                                                                                                                                                                 g . g g'               -                                    - . -                 . . .                               .       pv .,                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (%;.-é g
                                                        !. ,                                   j..>                   (                                 .. .                                                                                        '                                                                  ' >                     4.                 Z                                   j            4T           ç
                                                   '' '

                                                   l.
                                                     - ,
                                                                    tl' 3 . xx
                                                                                         LJ.-p-h hJIk-
                                                                                    G.I-Y,           6
                                                                                                       v&
                                                                                                        )l-Il- ê# .        ,-                                                                                      .-/ 4 --e5.
                                                                                                                                                                                                                            - e' 6r
                                                                                                                                                                                                                            .                                             r                                        q
                                                                                                                                                                                                                                                                                                                             l$''IC- ê-                                                          /# .t
                                                                                                                                                                                                                                                                                                                                                                                                     * IK'u- --l-.'.'
                                                                                                                                                                                                                                                                                                                                                                                                         . -.
                                                                                                                                                                                                                                                                                                                                                                                                                    -                                                                                                   .')==
                                                                .          ..
                                                                                                                       .
                                                                                                                          .. .
                                                                                                                          . ..
                                                                                                                             . ; . ,k                                                              .                                                                                                               xi
                                                                                                                                                                                                                                                                                                                    r..r             .ù
                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                      ,            .                                       :                ,mx
                                                                                                                                                                                                                                                                                                                                                                                                              ! y...-..                            v.-                           ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z,
                                       '-
                                                pjrc-/' -.p. .            -..e-''s, .
                                                                                    '
                                                                                    -d 6 .er p )
                                                                                          ..                   8. L é 'y( t        .
                                                                                                                                   p.
                                                                                                                                   -    -
                                                                                                                                        .x-.,  .'.,A  i
                                                                                                                                                      ;.p
                                                                                                                                                        i$.-
                                                                                                                                                           .
                                                                                                                                                           '
                                                                                                                                                           ;
                                                                                                                                                           -a
                                                                                                                                                            t
                                                                                                                                                            -'..
                                                                                                                                                               -..
                                                                                                                                                                 :. rd . ;'$ ap.     ...
                                                                                                                                                                                       (7.j
                                                                                                                                                                                          .f
                                                                                                                                                                                           u...,:',.'àp .  t
                                                                                                                                                                                                           ,-                                                                                                                                                 '>                                                                                                                              .
                                                            z.      ..
                                                                    x                -    ..                    t             $                            t          ;:
                                                                                                                                                                      .                $            t
                 - .                       -
                                           .   6e p.fJ      --'-.   -      c-X-'g /J.
                                                                            .           J/#/?..c /#/ .F -'            .  .I
                                                                                                                          --.r:.- é   z.'
                                                                                                                                        ,2,,'.'. 'r/u''p-'         .
                                                                                                                                                                    .'' 'fr..../1pr(' p=6
                                                                                                                                                                       -
                                                                                                                                                                                                --
                                                                                                                                                                                                ''tn. -..  -                               -
                                                                                                                                                                                                                                                                                                                                                                                                              ,. '-
                                                                                                                                                                                                                                                                                                                                                                                                              . .- - .                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                          - w
                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..
                                               * ':' .1 h r*. ,1 i ..t  t   '
                                                                                  .:' $   .           t         $ '               yi             .
                                                                                                                                                 :tt ; ' z.- : t .                      .' go ..-..                                                                                                                                                                                                                                                                                                                              --
                                                     1tè?
                                                        :j
                                                         -l
                                                         ! t'k
                                                           '   .1'à4
                                                                   i
                                                                   z.
                                                                 1-: 4f
                                                                     'j
                                                                      j
                                                                      'q
                                                                       :
                                                                       '.
                                                                        I
                                                                        S;
                                                                        .u7
                                                                          '=.j
                                                                          -, !-;
                                                                             ..h.
                                                                                /
                                                                                j
                                                                                !'
                                                                                 j
                                                                                 .j
                                                                                  j
                                                                                  .t
                                                                                   ,
                                                                                   ,r
                                                                                    -
                                                                                    '.
                                                                                     '.t
                                                                                       jjrj
                                                                                          Jjr
                                                                                            IIj
                                                                                              I
                                                                                              ;;
                                                                                               Ij
                                                                                               .;jj
                                                                                                  r 'jr
                                                                                                    *
                                                                                                      j/
                                                                                                       ij
                                                                                                        gp
                                                                                                         j
                                                                                                         tjj
                                                                                                        '' r jr;
                                                                                                               j- jjàf
                                                                                                                     j.
                                                                                                                      ?
                                                                                                                      ,b
                                                                                                                       =,
                                                                                                                        :.
                                                                                                                         -.
                                                                                                                          j
                                                                                                                          f
                                                                                                                          -f
                                                                                                                           i
                                                                                                                           -qj
                                                                                                                             k  ,.
                                                                                                                              .-. 'a-)
                                                                                                                                 -.  L.
                                                                                                                                      j
                                                                                                                                      :;
                                                                                                                                       .'
                                                                                                                                        -' j
                                                                                                                                           'jj
                                                                                                                                            - r
                                                                                                                                              -
                                                                                                                                              '
                                                                                                                                              -
                                                                                                                                              z
                                                                                                                                              .--
                                                                                                                                               j,
                                                                                                                                                '
                                                                                                                                                >-
                                                                                                                                                 ,
                                                                                                                                                 .g
                                                                                                                                                  )z
                                                                                                                                                  -ït
                                                                                                                                                    j
                                                                                                                                                    'h
                                                                                                                                                   1.'.;
                                                                                                                                                       p--=
                                                                                                                                                          .
                                                                                                                                                          '.
                                                                                                                                                           n,
                                                                                                                                                            -''  j
                                                                                                                                                                 .h
                                                                                                                                                                  ..
                                                                                                                                                                   .
                                                                                                                                                                   kj
                                                                                                                                                                    '.-.-!-&jf:
                                                                                                                                                                              .;b'
                                                                                                                                                                                 j/
                                                                                                                                                                                  ,
                                                                                                                                                                                  j
                                                                                                                                                                                  ', q
                                                                                                                                                                                   . L;t
                                                                                                                                                                                       ,
                                                                                                                                                                                       .
                                                                                                                                                                                       k
                                                                                                                                                                                       4t'',3j./
                                                                                                                                                                                               )j
                                                                                                                                                                                                ;
                                                                                                                                                                                                '
                                                                                                                                                                                                r
                                                                                                                                                                                                /;
                                                                                                                                                                                                 j
                                                                                                                                                                                                 p.
                                                                                                                                                                                                  -;.
                                                                                                                                                                                               . - -
                                                                                                                                                                                                   I
                                                                                                                                                                                                    ?,j!
                                                                                                                                                                                                       ,
                                                                                                                                                                                                       '-
                                                                                                                                                                                                        ..-.
                                                                                                                                                                                                           -
                                                                                                                                                                                                           :.   .--                    ...-             -                             .               -
                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                                                                                                                                                                                ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                           -           .            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .              . ..       --       .-

                                                                                    -%! kz 7.-.z..F'.,  ,j
                                                                                                     . .k.î *...r
                                                                                                                '-..                                                                                                   l                                     '                    q                                    .#                                          -î k                            k.                  ,                   ..                                     q'                                         %
                                                   F 'T'
                                                       LJ-
                                                         LkQ. ....y
                                                                  .-'
                                                                    C
                                                                    . Jm                                                                                                                                   / (s                                                           'L.j-.
                                                                                                                                                                                                                                                                               n ..:.,J'
                                                                                                                                                                                                                                                                               '       .xk'jr'yg g., ':     xi
                                                                                                                                                                                                                                                                                                      ,.(j,g,
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                            ,x
                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                             .y.-.v.(.jl
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                             j         z;
                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                        (-
                                                                                                                                                                                                                                                                                                                         .g'.
                                                                                                                                                                                                                                                                                                                            I,
                                                                                                                                                                                                                                                                                                                             '..
                                                                                                                                                                                                                                                                                                                             y  !t!e '
                                                                                                                                                                                                                                                                                                                               i.    ppj'l(.j-1
                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                              '                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                              k.
                               '1 ..
                                   7:>                                          ' %'.:                   . 1,'
                                                                                                             1                         ( i.,                                  .                                                           t                                        .                      -.Ly.. . ' h.l-Cls> -i
                                                                                                                                                                                                                                                                                                                               .1.$                                                    '                      * itx'h. -.                                  N''.'l                        .'ï.%.h.                   1$
                                .
                                .                                               ..             Ls                     '.               &..              ..                 . ty                                                                                                                            .t '
                                                                                                                                                                                                                                                                                                          ' '         h; i                                                                 ...K                . -'-                                            &                         . '              .        !'-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t
                                  .
                                    '.
                                       ..
                                               '&
                                                -
                                                ..5.
                                                   =' m-z-tl# -'./
                                                   'x
                                                                 '@ArJ '#.11''CCm 4
                                                                                  ' '
                                                                                  -1ê1 K'
                                                                                        .                                          -. -                                                                     -      - -                                                    .
                                                                                                                                                                                                                                                                               y,
                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                  -'      15' 'o,
                                                                                                                                                                                                                                                                                                                17.
                                                                                                                                                                                                                                                                                                                  1                  '
                                                                                                                                                                                                                                                                                                                                    ''
                                                                                                                                                                                                                                                                                                                                                                  - -- b.  P.Y'     '.
                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                     .'>
                                                                                                                                                                                                                                                                                                                                                                                       ''.e%'
                                                                                                                                                                                                                                                                                                                                                                                            ê.
                                                                                                                                                                                                                                                                                                                                                                                             'F- .8-r'
                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                     ..J,
                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                        ç.-.
                                                                                                                                                                                                                                                                                                                                                                                                           '''JiW
                                                           j %q  N) .-.-. S.1%
                                                              ''t' ' .
                                                                              .                                                            ..''             't' 1.x..- i'                                                                               N.                      , ,                    ('X .. ' ' .
                                                                                                                                                                                                                                                                                                          .I
                                                                                                                                                                                                                                                                                                      ''' p
                                                                                                                                                                                                                                                                                                                                                                              . .e
                                                                                                                                                                                                                                                                                                                                                                                 uw1' .i .''         .                                 7.                                            '' .' :(''.
                                                                             l                 ..                                              ..                                                      .                                                                                                      j                      . j.k. , ...                                  '.                 -Q                        .. ..                                                        '

                                                  .-   1 JK
                                                          uz1-...'.P '
                                                                     )
                                                                     .
                                                                     '
                                                                     C'.J'
                                                                        .
                                                                         -../-P.uu.2.- m
                                                                                       ,
                                                                                       .-..-.-
                                                                                             . C.          ,-'/. ,?-'.-1-.N.
                                                                                                                           .  '.'.'''. /.
                                                                                                                                        1
                                                                                                                                        ,
                                                                                                                                        .-...'  :
                                                                                                                                                . ''#    ' .J..' 0-b.X-
                                                                                                                                                                     -J .,. '-/#.--.....
                                           .i'
                                             .N'' ..
                                  '.
                             . - =N
                                   N                        %'..,C..x .. j9                            Q'             .!j'
                                                                                                                      '  . ' 'zh ''h.j                  ''..l
                                                                                                                                                      ' .' l . Q'' t
                                                                                                                                                        .                      i (..
                                                                                                                                                                               ' J.       .#'
                                                                                                                                                                                            *==*
                                  x5
                                  .
                                  ,..
                                    j
                                    -0v'-...
                                       ..  :.     p. x
                                                    y'r1.r  ;
                                                            '.
                                                             * '
                                                       - ''e t #,
                                                       .         -,'
                                                                   '.wv..
                                                                        u     , .
                                                                            e- -r              .
                                                                                   -X e-J# rl.-.-.% lUd'
                                                                                                  -
                                                                                                         '
                                                                                                         .
                                                                                                               ..
                                                                                                                .          ,
                                                                                                                              .
                                                                                                                              N!
                                                                                                                               tp
                                                                                                                                .  .
                                                                                                                                   y .
                                                                                                                             ,... . ;&.c.eu
                                                                                                                            . .            :
                                                                                                                                           .
                                                                                                                                           , .
                                                                                                                                             .. s          p-
                                                                                                                                                            -h  -
                                                                                                                                                                ;
                                                                                                                                                                ,
                                                                                                                                                                . g: ''v-
                                                                                                                                                                        '
                                                                                                                                                               '...-e=.t.k
                                                                                                                                                                         .. .#.-d..
                                                                                                                                                                                  v  o
                                                                                                                                                                                   wt' I
                                                                                                                                                                                       r/-.
                                                                                                                                                                                       -      .
                                                                                                                                                                                              v                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                   s


                                       '1     x
                                              '   ., '    j
                                                         ., i w .             (     '-
                                                                                            j            !
                                                                                                         .
                                                                                                         ..
                                                                                                          .-            :  .
                                                                                                                           .
                                                                                                                                   t         -               ?                  .          ' ..
                                                                                -. tl / l -.
                                                                                                                                                                                                                                                                                                                   .
                                             0.s.
                                                ''ê
                                                  'sr - n5 lJ /r.,          .
                                                                               .a>                                6.>''',
                                                                                                                     .    --e-
                                                                                                                          '   D..? ' 'f    .-.# .    v,', . ''.L  ' --.---A.<..'
                                                                                                                                                                       .           -k
                                                                                                                                                                                   - ..-'','-  z
                                                                                                                                                                                               -           ..-                            .- ' .                      .
                                                                                                                                                                                                                                                                          .                        .
                                                                                                                                                                                                                                                                                          *
                                                        hs 1*7'*' N'.bh f
                                                                        ;
                                                                          f
                                                                          k
                                                                          : - t  .
                                                                              yJ t  <.
                                                                                     .a.
                                                                                       yt     (   ...
                                                                                                    ..
                                                                                                     . u .
                                                                                                             .         :     . v   jj           (;  ,.
                                                                                                                                                     4  ?!         *
                                                                                                                                                                   )          ...
                                                                                                                                                                                ..
                                                                                                                                                                                 j .
                                                                                                                                                                                   t 1        '
                                                                                                                                                                                              .-!
                                                                                                                                                                                                ?                      '
                                           .               .                                  1-. '  ) , '             .. !                      -.. : ,.)                t   ' !d                 .                                   epu-.                                                                                                            ..
                                  %.t
                                    '
                                    )l
                                     p.lq $.'C.  ,e..x.1.
                                                        p,: tvr     .
                                                                        ./
                                                                        ,..
                                                                          :
                                                                          y/ '5 ..;.h(.4g-..jk,J...
                                                                                                  k.
                                                                                                   :x .c/z-   .
                                                                                                                    .  .,..'g/..-p -u j..
                                                                                                                     y.j           ..
                                                                                                                                    .
                                                                                                                                      .
                                                                                                                                               ;(.,.e.yz, t .,
                                                                                                                                                             .;:s or jt.
                                                                                                                                                                .           <.c- '   ,
                                                                                                                                                                                   j .                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               . . . . . . . .. . . . . . . . .
                                                                                                                                                                                                                                                                              jl                                                                                                        .'. ..@' .       r ..m'                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           à! .- '
                                                                                                                                                                                                                                                                                                                                                                                               >.              $                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                 . .-. .   h .                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                       * : ' . 1j j k. .
                                                                                                                                                                                                                                                                                                                                                                                       .                                                                                    w!.1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ''                  '':%# .' :


                                                            Case 7:18-cv-00499-NKM-JCH Document 10 Filed 11/08/18 Page 5 of 7 Pageid#: 45
Case 7:18-cv-00499-NKM-JCH Document 10 Filed 11/08/18 Page 6 of 7 Pageid#: 46
                                          N
                                         ....- *
                                        %
                                        @'-
                                                   > -W- .n
                                                      .
                                                                                         .

                                     ... N      - & D .
                                                      %
                                    0 %  . .* % a -
                                         % a          o.
                                         I         <  <
                                         -- N . .A N
                                                   > >n
                                                      = *

                                      N%N =     '
                                                .M    u-
                                                       .                                 .

                                                                     .             -         .
                                                                         *         N
                                                                 .       -         N

                                                                                             l

                                                N                        %>    -                      I
                                                                         N         .                  :
              .    .        '
                                                                        h7
                                                                        5      'tJ    .
    >
    % o0 %                                                    i
                                                             '1
                                                              i
                                                              d
                                                               **
                                                              ,u.
                                                                ;i
                                                               -,
                                                               ,.!I
                                                                   1 f'
                                                                  r'!
                                                                    Ij
                                                                     4 1i
                                                                        !
                                                                        .:
                                                                          =i.
                                                                          f1=,-
                                                                          '.
                                                                         '.
                                                                          '-':
                                                                           '  .j
                                                                             !i
                                                                             1  :m
                                                                                 ..,''..
                                                                                 E
    >     c . ,î.-
                'o
                   1            .
                                ,                            -< V
                                                               <'
                                                                          s
                                                                          .
                                                                         > =
                                                                                j  zpj
                                                                           G
                                                             4
                                                             n.g. w
                                                                  (.
                                                                   c,
                                                                    j
    %
    K W*
    o: %
        .w
       -s=
                                                             #1
                                                             .
                                                             N ;gg xy
                                                             w
                                                             o
                                                             ==S
                                                                ).:,=l
                                                                r, .  .:
                                                                       =n7
    N<>
      < K G -.s    .
                                                             ..

                                                             u
                                                                    .j n
                                                                    .
                                                               . ,..,

                                                             s ,=. u  .m
                                                                      krnv
    N E'* +            .                                     y .-$.
                                                             =t
                                                                  F
                                                                  a*. .
                                                              $5 >*.m<ey,
                                                                    Y'-
    N :x o                                                   e
                                                             '
                                                             t
                                                             lzz
                                                               -!1:.
                                                                   1'tL''32'
                                                                         ..
                                                                              .
                                                                              ...

       - < (>s.
       %                                                .    f
                                                             C
                                                             *!1 1% kj!.
                                                                       '-!-.
                                                                          ,    ,
                                                                                       '


     >>œ, .'R
            '
               %                                             1**-
                                                                - 7) =
                                                                  m
                                                                     '
                                                                     i
                                                                     -
                                                                     .
                                                                     :
                                                                      el
                                                                       .
                                                                       .-
                                                                     '..
                                                                        :
     N      -y'K.                                            - .
                                                                  je ' ' .
         1
         kk-
           /''
             --
              'b       'N                               N. &.
                                                            '  k
                                                               4.4
                                                               .  ,
                                                                  .
                                                                  z %
                                                                    ,
                                                                    (,'
                                                            .j.,t..
                                                                  (, .
         V
         ,
         s
         ;
         ::
          .'
           . ---.
                $
                :--                                     :...     .
                                                                      ..
                                                                      z
                                                                       L
                                                                       j Rj.
                                                                       ,
                                                                      .,
                                                                       .
                                                                           ,
                                                                           y
                                                                           %
                                                                           '
                                                                           'x!
                                                                            i
                                                                        y. z ,
                                                                              '
                                                                                    j.
                                                     1 .,yj .
                                                    #'
                                                    .
                                                         ,  .
                                                    5j' î '

         A                          ,



                                    <
                                    z
                                     wxavvwjarwa! p-yy
                                     e'
                                     ' .
                                                     j.
                                                      o..
                                                        w-w
                                                                                             .
                                                                                                  %
                                                                                                  r
R
%                                   e'
                                    ?
                                    ''
                                    /
                                     k< f
                                          .



                                    ?k M..ç1.o'
                                              1
                                               j
                                                ;
                                                               .
                                                                                    xz
                                                                                    z
                                                                                             'Vs
                                                                                                 .N
                                                                                                 fx
                                                                                                 k
                                                                                                 N
                                    >%
                                    J
                                    '
                                    .
                                       j
                                      uz                         -.
                                                                      ,,                         %
                                                                                                 k
                                                                                                 q
                                         à'
                                          ..
                                           I                                                      .
                                    z   !
                                    pj i'
                                        j.                                                       %
                                                                                                 ?;
7                                   .J f                                                     yj
                                    )y.                              l                       œy.
                                                                                               '1




        Case 7:18-cv-00499-NKM-JCH Document 10 Filed 11/08/18 Page 7 of 7 Pageid#: 47
